


Exhibit 10.30

 

ELEVENTH AMENDMENT TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Eleventh Amendment to Amended and Restated Credit Agreement (the
“Amendment”), is made this 18th day of February 2016 among CROCS, INC., a
corporation organized under the laws of the State of Delaware (“Crocs”), CROCS
RETAIL, LLC, a limited liability company organized under the laws of the State
of Colorado (“Retail”), OCEAN MINDED, INC., a corporation organized under the
laws of the State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”),
BITE, INC., a corporation organized under the laws of the State of Colorado
(“Bite”, together with Crocs, Retail, Ocean, Jibbitz and each other Person
joined as a borrower from time to time to the Credit Agreement (as defined
below), collectively “Borrowers” and each a “Borrower”), the Lenders who have
executed this Amendment (the “Consenting Lender”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Administrative Agent”).  All capitalized terms used and not otherwise defined
herein shall have the meaning ascribed thereto in the below-defined Credit
Agreement, as amended hereby.

 

BACKGROUND

 

A.                                    On December 16, 2011, Borrowers, Lenders
and Administrative Agent entered into, inter alia, that certain Amended and
Restated Credit Agreement (as same has been or may hereafter be amended,
modified, renewed, extended, restated or supplemented from time to time,
including without limitation as amended by that certain First Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of December 10, 2012, that certain Second Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of June 12, 2013, that
certain Third Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 27, 2013, that certain Fourth Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of March 27, 2014, that certain Fifth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of September 26, 2014,
that certain Sixth Amendment to Amended and Restated Credit Agreement by and
among the parties hereto dated as of April 2, 2015,  that certain Seventh
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of April 21, 2015, that certain Eighth Amendment to Amended and
Restated Credit Agreement by and among the parties hereto dated as of
September 1, 2015, that certain Ninth Amendment to Amended and Restated Credit
Agreement by and among parties hereto dated as of November 3, 2015, and that
certain Tenth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 24, 2015, the “Credit Agreement”) to
reflect certain financing arrangements among the parties thereto.

 

B.                                    Borrowers have requested and
Administrative Agent and Consenting Lender has agreed to modify certain terms
and provisions of the Credit Agreement, in each case, on the terms and subject
to the conditions contained in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                          Amendments to Credit
Agreement.  Upon the Effective Date (as defined below):

 

(a)                                 The following definitions contained in
Section 1.1 of the Credit Agreement shall be amended and restated in their
entirety as follows:

 

Applicable Commitment Fee Rate shall mean (a) if the Revolving Facility Usage is
greater than $25,000,000, an amount equal to one quarter of one percent (0.25%)
and (b) if the Revolving Credit Usage is less than $25,000,000, an amount equal
to three eighths of one percent (0.375%).

 

Applicable Letter of Credit Fee Rate shall mean a percentage equal to the
Applicable Margin for Revolving Credit Loans accruing interest at the LIBOR Rate
Option.

 

Applicable Margin shall mean (a) if the Revolver Availability is greater than
thirty three percent (33%) of the aggregate Revolving Commitments, (i) an amount
equal to one and one half percent (1.50%) for  Revolving Credit Loans accruing
interest at the LIBOR Rate, and (ii) an amount equal to one half of one percent
(0.50%) for Revolving Credit Loans accruing interest at the Base Rate and Swing
Loans, and (b) if the Revolver Availability is less than thirty three percent
(33%) of the aggregate Revolving Commitments, (i) an amount equal to one and
three quarters of one percent (1.75%) for  Revolving Credit Loans accruing
interest at the LIBOR Rate, and (ii) an amount equal to three quarters of one
percent (0.75%) for Revolving Credit Loans accruing interest at the Base Rate
and Swing Loans.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
February 18, 2021.

 

Fixed Charge Coverage Ratio shall mean, with respect to any fiscal period, the
ratio of (a) Consolidated EBITDA, minus Unfunded Capital Expenditures made
during such period, minus distributions (including tax distributions) and
dividends made during such period (excluding any dividends or distributions paid
in accordance with Section 8.2.5(iii) hereof), minus cash taxes paid during such
period, in each case, of the Borrowers on a Consolidated Basis, to (b) all Fixed
Charges made during such period.

 

Fixed Charges  shall mean for any period, in each case, all cash actually
expended by any Borrowers on a Consolidated Basis to make: (a) interest payments
on any Loans hereunder, plus (b) payments for all fees, commissions and charges
set forth herein, plus (c) payments on Capitalized Leases, plus (d) payments
with respect to any other Indebtedness for borrowed money.

 

2

--------------------------------------------------------------------------------


 

Leverage Ratio shall mean, as of any date of determination, the ratio of
(A) consolidated Indebtedness of Borrowers and its Subsidiaries on such date, to
(B) Consolidated EBITDA of the Borrowers and its Subsidiaries for the four
(4) most recently ended fiscal quarters (or the four fiscal quarters ending on
the date of determination if such date is the last day of a fiscal quarter).

 

Pro Forma Basis shall mean, with respect to any Specified Transaction,  that
Borrower is in compliance on a pro forma basis with the applicable covenant,
ratio, calculation or requirement herein calculated as if such Specified
Transaction and the related adjustments set forth below had occurred on the
first day of the four fiscal quarter period most recently ended for which
financial statements have been delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements].  The following related adjustments shall be calculated as
follows, each as evidenced by a quality of earnings report reasonably
satisfactory to Agent: (i) income statement items (whether positive or negative)
attributable to the applicable property or Person the subject of an acquisition,
sale, transfer or other disposition of all or substantially all of the capital
stock in any Subsidiary or any division or product line of the Borrower or any
Subsidiary, shall be included, (ii) any retirement, incurrence or assumption of
any Indebtedness by Borrower or any Subsidiary in connection with a Specified
Transaction shall be deemed to have borne interest (a) in the case of fixed rate
Indebtedness, at the rate applicable thereto, or (b) in the case of floating
rate Indebtedness, at the rates which were or would have been applicable thereto
during the period when such Indebtedness was or was deemed to be outstanding;
and provided that, Consolidated EBTIDA may be further adjusted without
duplication of any adjustments to Consolidated EBITDA by, without duplication,
(x) any credit for acquisition-related costs and savings to the extent expressly
required or permitted to be reflected in Borrower’s financial statements
pursuant to Article 11 of Regulation S-X under the Securities Act of 1933, as
amended, and (y) actions taken by the Borrower or any of its Subsidiaries prior
to or during such period for the purpose of realizing reasonably identifiable
and factually supportable cost savings, in each case under this clause
(y) calculated by the Borrower, as evidenced by a quality of earnings reports
reasonably satisfactory to Agent.

 

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $7,500,000.

 

(b)                                 The following definitions shall be added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical sequence:

 

Cash Dominion Period  shall mean any period (a) commencing on the date that
Revolver Availability is less than the greater of (i) $7,500,000 and (ii) 10% of
the aggregate Revolving Commitments, in each case for five consecutive days  and
(b) ending on the first date thereafter on which (i)

 

3

--------------------------------------------------------------------------------


 

Revolver Availability is greater than the greater of (X) $7,500,000 and (Y) 10%
of the aggregate Revolving Commitments, and (ii) average Revolver Availability
(measured for the 30 consecutive days then ending) has been equal to or greater
than (X) $7,500,000 and (Y) 10% of the aggregate Revolving Commitments.

 

Consolidated EBITDA shall mean for any period the sum of (i) net income (or
loss) of Borrowers on a Consolidated Basis for such period (excluding, in each
case to the extent incurred or charged during the applicable period:
(u) non-cash charges in respect of bad debt write-downs with respect to
receivables due from customers located in China incurred during the period
beginning July 1, 2015 and ending September 30, 2015 in an aggregate amount not
to exceed $18,900,000, (v) one-time non-cash charges with the consent of
Administrative Agent in the aggregate not to exceed $25,000,000 for any trailing
twelve month period ending after December 31, 2015, (w) cash and non-cash
charges incurred during the period beginning July 1, 2014 and ending
December 31, 2015 in connection with legal settlements, asset impairments,
charges associated with ongoing U.S. customs audits, disbursements made to
invalid vendors, bad debt write downs and corporate restructuring activities,
including, but not limited to, retail restructuring, costs associated with the
transition from a direct to distribution model in foreign markets, inventory
charges and write-offs, global staff reductions and personnel charges, new
office locations, charges associated with the Borrowers’ SAP software system,
charges relating to the exit, sublease and other costs associated with the
company plane and other corporate restructuring activities or contingent
liabilities, in an amount not to exceed $100,000,000 in the aggregate or
$65,000,000 with respect to cash charges, and (x) non-cash charges incurred
during the fiscal quarter ending December 31, 2015 in an amount not to exceed
$10,000,000); plus (ii) all interest expense (net of interest income) of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes, plus (iv) depreciation expenses for such period, plus
(v) amortization expenses for such period, plus (vi) non-cash share based
compensation expenses, plus (vii) foreign currency transaction losses (net of
any foreign currency transaction gains) for such period.  Notwithstanding the
foregoing, for the fiscal quarter ending June 30, 2015 Consolidated EBITDA shall
be deemed to be $34,386,000 and for the fiscal quarter ending September 30,
2015, Consolidated EBITDA shall be deemed to be $30,612,000.

 

Covenant Triggering Event  shall, with respect to any fiscal quarter, be deemed
to have occurred (a) if, for the period commencing 15 days prior to the last day
of such fiscal quarter through and including the 15th day of the following
fiscal quarter, Borrowers’ average Revolving Facility Usage is greater than 25%
of the aggregate Revolving Commitments, or (b) upon

 

4

--------------------------------------------------------------------------------


 

the occurrence of the Revolving Facility Usage being greater than the Borrowing
Base as more fully set forth in Section 8.3.4.7 below.

 

(c)                                  The definition of “Consolidated EBITDAR”
contained in Section 1.1 of the Credit Agreement is hereby deleted in its
entirety.

 

(d)                                 The following Section 1.4 shall be added to
the Credit Agreement:

 

1.4                               Uniform Commercial Code Terms.  All terms used
herein and defined in the Uniform Commercial Code as adopted in the State of New
York from time to time (the “Uniform Commercial Code”) shall have the meaning
given therein unless otherwise defined herein.  Without limiting the foregoing,
the terms “accounts”, “chattel paper” (and “electronic chattel paper” and
“tangible chattel paper”), “commercial tort claims”, “deposit accounts”,
“documents”, “equipment”, “financial asset”, “fixtures”, “general intangibles”,
“goods”, “instruments”, “inventory”, “investment property”, “letter-of-credit
rights”, “payment intangibles”, “proceeds”, “promissory note” “securities”,
“software” and “supporting obligations” as and when used herein shall have the
meanings given to such terms in Articles 8 or 9 of the Uniform Commercial Code. 
To the extent the definition of any category or type of collateral is expanded
by any amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.

 

(e)                                  The following Section 8.1.10 shall be added
to the Credit Agreement:

 

8.1.10                                                              Deposit
Accounts. Each applicable Borrower, Administrative Agent and each depository
bank at which Borrowers maintain deposit accounts shall enter into a deposit
account control agreement as required by the Security Agreement.  Administrative
Agent shall be permitted to, during a Cash Dominion Period, direct any
depository bank party to a deposit account control agreement to transfer to
Administrative Agent any funds so deposited on a daily basis or at other times
acceptable to Administrative Agent for application to the Obligations in
accordance with this Agreement.

 

(f)                                   Section 8.2.3 of the Credit Agreement
shall be amended by deleting the “and” at the end of clause (v) and replacing it
with “;”; deleting the “.” at the end of clause (vi) and replaced it with the
following:

 

; and (vii)   guarantees by Borrowers of obligations of Foreign Subsidiaries
under Other Hedging Transactions in an amount not to exceed $15,000,000 in the
aggregate at any time.

 

(g)                                  Section 8.2.5(iii) of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

5

--------------------------------------------------------------------------------


 

(iii)                               purchases, redemptions or retirements of
equity interests of any Borrower, in an amount not to exceed $50,000,000 in any
fiscal year so long as (a) no Potential Default or Event of Default has occurred
and is continuing or would occur, and (b) Borrowers’ Revolver Availability would
be not less than (i) $37,500,000 or (ii) 50% of the aggregate Revolving
Commitments, in each case, after giving effect to such purchase, redemption or
retirement; provided that the aggregate amount of all such purchases,
redemptions or retirements does not exceed $350,000,000 in the aggregate since
January 1, 2014;

 

(h)                                 Section 8.2.13 of the Credit Agreement shall
be amended and restated in its entirety as follows:

 

8.2.13              Capital Expenditures and Leases.   Each of the Loan Parties
shall not, and shall not permit any of their Subsidiaries to, contract for,
purchase or make any expenditure or commitments for Capital Expenditures in an
aggregate amount for all Loan Parties in excess of $50,000,000 per fiscal year.

 

(i)                                     Section 8.2.14 of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

8.2.14              Minimum Fixed Charge Coverage Ratio.  Cause to be maintained
as of the last day of any fiscal quarter for which a Covenant Triggering Event
has occurred, a Fixed Charge Coverage Ratio for the Loan Parties , measured on a
trailing twelve month basis, of not less than the ratio set forth below opposite
the applicable measurement date:

 

Measurement Date

 

Minimum Fixed Charge
Coverage Ratio

March 31, 2016 and June 30, 2016

 

1.00 to 1.00

September 30, 2016 and the last day of each fiscal quarter thereafter

 

1.10 to 1.00

 

(j)                                    Section 8.2.15 of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

Maximum Leverage Ratio.                                             Cause to be
maintained as of the last day of any fiscal quarter for which a Covenant
Triggering Event has occurred, a Leverage Ratio of the Loan Parties of not more
than the ratio set forth below opposite the applicable measurement date:

 

6

--------------------------------------------------------------------------------


 

Measurement Date

 

Maximum Leverage Ratio

March 31, 2016 and June 30, 2016

 

2.50 to 1.00

September 30, 2016 and the last day of each fiscal quarter thereafter

 

2.00 to 1.00

 

(k)                                 Section 8.2.16 of the Credit Agreement shall
be amended and restated in its entirety as follows:

 

Reserved.

 

(l)                                     Section 8.3.1 of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

8.3.1                     Quarterly Financial Statements.     Within forty five
(45) days after the end of each fiscal quarter (other than the fiscal quarter
ending December 31 for which Borrower shall have ninety (90) days after such
fiscal quarter end), an unaudited balance sheet of Borrowers on a consolidated
and consolidating basis and unaudited statements of income and stockholders’
equity and cash flow of Borrowers on a consolidated and consolidating basis
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year end adjustments and the absence of footnotes that
individually and in the aggregate are not material to Borrowers’ business;
provided however that if Crocs files its quarterly report on Form 10-Q for the
applicable fiscal quarter and such quarterly report contains the financial
statements and reports described above, in a format acceptable to Administrative
Agent in its Permitted Discretion, then Borrowers may satisfy the requirements
of this Section 8.3.1 by delivering a copy of such quarterly report to the
Administrative Agent and each Lender. The reports shall be accompanied by a
Compliance Certificate and a Net Mark to Market Exposure statement for each
Lender (other than Administrative Agent).

 

(m)                             The following Section 8.3.4.7 shall be added to
the Credit Agreement:

 

8.3.4.7                                                           Borrowing Base
Certificate.  To the extent a Covenant Triggering Event has not occurred with
respect to any fiscal quarter and the amount of outstanding Revolving Credit
Loans (excluding outstanding Letters of Credit) as of the last day of such
fiscal quarter is greater than $0, then contemporaneously with delivery of the
financial statements referenced in Section 8.3.1 herein, Borrowers shall deliver
to Administrative Agent a borrowing base certificate setting forth the sum of

 

7

--------------------------------------------------------------------------------


 

(a) 75% of the gross book value of Borrowers’ accounts owing from account
debtors located in the United States and Canada, plus (b) 50% of the gross book
value of Borrowers’ inventory located in the United States and Canada (such sum,
the “Borrowing Base”).  If the Revolving Facility Usage at the time of delivery
of the borrowing base certificate is greater than the Borrowing Base, then a
Covenant Triggering Event shall be deemed to have occurred with respect to the
most recently ended fiscal quarter.

 

(n)                                 Schedule 1.1(A) to the Credit Agreement
shall be deleted in its entirety.

 

(o)                                 Schedule 1.1(B) to the Credit Agreement
shall be deleted in its entirety and replaced with Schedule 1.1(B) attached to
this Amendment

 

Section 2.                                          Conformed Credit Agreement.
 Borrowers and Agent hereby acknowledge and agree that the Conformed Credit
Agreement attached hereto as Exhibit A is a true, complete and correct version
of the Credit Agreement as amended through the date immediately preceding the
date hereof.

 

Section 3.                                         
Schedules.                                      Administrative Agent and the
Consenting Lender acknowledge and agree that they accept the versions and
updates to the Schedules attached hereto as Exhibit B which have been delivered
in accordance with Section 6.2 of the Credit Agreement.

 

Section 4.                                          Acknowledgment of
Guarantors.  With respect to the amendments to the Credit Agreement effected by
this Amendment, each Guarantor signatory hereto hereby acknowledges and agrees
to this Amendment and confirms and agrees that its Guaranty Agreement (as
modified and supplemented in connection with this Amendment) and any other Loan
Document to which it is a party is and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that, upon
the effectiveness of, and on and after the date of this Amendment, each
reference in such Guaranty or Loan Document to the Credit Agreement,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
modified by this Amendment.  Although Administrative Agent and the Consenting
Lenders have informed the Guarantors of the matters set forth above, and the
Guarantors have acknowledged the same, each Guarantor understands and agrees
that neither Administrative Agent nor any Lender has any duty under the Credit
Agreement, the Guaranty Agreements or any other Loan Document to so notify any
Guarantor or to seek such an acknowledgement, and nothing contained herein is
intended to or shall create such a duty as to any transaction hereafter.

 

Section 5.                                          Conditions Precedent.  This
Amendment shall be effective upon satisfaction of the following conditions (the
date of such satisfaction, the “Effective Date”):

 

(a)                                 Administrative Agent shall have received
this Amendment fully executed by the Borrowers, the Guarantors, Administrative
Agent and Consenting Lenders; and

 

8

--------------------------------------------------------------------------------


 

(b)                                 Administrative Agent shall have received a
Fee Letter fully executed by the Borrowers, the Guarantors, Administrative Agent
and Consenting Lenders.

 

Section 6.                                          Representations and
Warranties.  Each Loan Party:

 

(a)                                 reaffirms all representations and warranties
made to Administrative Agent and Lenders under the Credit Agreement and all of
the other Loan Documents and confirms that all are true and correct in all
material respects as of the date hereof (except (i) to the extent any such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects on and as of such other specific date, and (ii) to the extent any such
representations and warranties are qualified by materiality, in which case such
representations and warranties were true and correct in all respects);

 

(b)                                 reaffirms all of the covenants contained in
the Credit Agreement, covenants to abide thereby until satisfaction in full of
the Obligations and termination of the Credit Agreement and the other Loan
Documents;

 

(c)                                  represents and warrants to the
Administrative Agent and the Lenders that no Potential Default or Event of
Default has occurred and is continuing under any of the Loan Documents or will
result from this Amendment;

 

(d)                                 represents and warrants to the
Administrative Agent and the Lenders that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e)                                  represents and warrants to the
Administrative Agent and the Lenders that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

Section 7.                                          General Provisions.

 

(a)                                 Payment of Expenses.  Borrowers shall pay or
reimburse Administrative Agent and Lenders for their reasonable attorneys’ fees
and expenses in connection with the preparation, negotiation and execution of
this Amendment and the documents provided for herein or related hereto.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Reaffirmation.  Except as modified by the
terms hereof, all of the terms and conditions of the Credit Agreement, as
amended, and all of the other Loan Documents are hereby reaffirmed by each Loan
Party and shall continue in full force and effect as therein written.

 

(c)                                  Third Party Rights.  No rights are intended
to be created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

(d)                                 Headings.  The headings of any paragraph of
this Amendment are for convenience only and shall not be used to interpret any
provision hereof.

 

(e)                                  Modifications.  No modification hereof or
any agreement referred to herein shall be binding or enforceable unless in
writing and signed on behalf of the party against whom enforcement is sought.

 

(f)                                   Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.

 

(g)                                  Counterparts.  This Amendment may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission or PDF shall be deemed
to be an original signature hereto.

 

(Signature Pages Follow)

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

BORROWERS:

 

CROCS, INC.

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CROCS RETAIL, LLC

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Manager

 

 

 

 

 

 

 

OCEAN MINDED, INC.

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

JIBBITZ, LLC

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Manager

 

 

 

 

 

 

 

BITE, INC.

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Chief Financial Officer

 

[Signature Page to Eleventh Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

WESTERN BRANDS HOLDING COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Manager

 

[Signature Page to Eleventh Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

[Signature Page to Eleventh Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Page 1 of 2

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

 

Amount of
Commitment
for Revolving
Credit Loans

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

 

 

PNC Bank, National Association

2 North Lake Avenue, Suite 440

Pasadena, CA 91101

Attention: Steve Roberts

Telephone:                                   626-432-6128

Telecopy:                                          626-432-4589

 

$

75,000,000

 

$

75,000,000

 

100

%

 

 

 

 

 

 

 

 

Total

 

$

75,000,000

 

$

75,000,000

 

100

%

 

SCHEDULE 1.1(B) - 1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Page 2 of 2
Part 2 - Addresses for Notices to Administrative Agent, Borrower and Guarantors:

 

ADMINISTRATIVE AGENT

 

PNC Bank, National Association
2 North Lake Avenue, Suite 440
Pasadena, CA 91101
Attention: Steve Roberts
Telephone:                                   626-432-6128
Telecopy:                                          626-432-4589

 

With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:                                         Agency Services
Telephone:                                   412-762-6442
Telecopy:                                          412-762-8672

 

BORROWER:

 

Crocs, Inc.
7477 East Dry Creek Parkway

Niwot, CO 80503
Attention:  William Plon

Telephone:                                   303-848-7461
Email:            WPlon@Crocs.com

 

With a copy to:

 

Perkins Coie LLP
1900 Sixteenth Street, Suite 1400
Denver, CO 80202
Attention:  Jason Day
Telephone: (303) 291-2362
Facsimile:  (303) 291-2400

 

SCHEDULE 1.1(B) - 2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFORMED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

CONFORMED COPY — THROUGH 10th AMENDMENT

 

Customer CUSIP  22704NAA0

Facility CUSIP 22704NAB8

 

 

$100,000,000 REVOLVING CREDIT FACILITY

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

CROCS, INC.
CROCS RETAIL, INC.
OCEAN MINDED, INC.
JIBBITZ LLC
BITE, INC.

 

and

 

THE LENDERS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

Dated as of December 16, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

CERTAIN DEFINITIONS

1

 

1.1

Certain Definitions

1

 

1.2

Construction

28

 

1.3

Accounting Principles; Changes in GAAP

28

 

 

 

 

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES

29

 

2.1

Revolving Credit Commitments

29

 

 

2.1.1

Revolving Credit Lorans

29

 

 

2.1.2

Swing Loan Commitment

29

 

2.2

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

30

 

2.3

Commitment Fees

30

 

2.4

Revolving Credit Loan Requests; Swing Loan Requests

30

 

 

2.4.1

Revolving Credit Loan Requests

30

 

 

2.4.2

Swing Loan Requests

31

 

2.5

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans

31

 

 

2.5.1

Making Revolving Credit Loans

31

 

 

2.5.2

Presumptions by the Administrative Agent

31

 

 

2.5.3

Making Swing Loans

32

 

 

2.5.4

Repayment of Revolving Credit Loans

32

 

 

2.5.5

Borrowings to Repay Swing Loans

32

 

 

2.5.6

Swing Loans Under Cash Management Agreements

32

 

2.6

Notes

33

 

2.7

Use of Proceeds

33

 

2.8

Letter of Credit Subfacility

33

 

 

2.8.1

Issuance of Letters of Credit

33

 

 

2.8.2

Letter of Credit Fees

34

 

 

2.8.3

Disbursements, Reimbursement

34

 

 

2.8.4

Repayment of Participation Advances

35

 

 

2.8.5

Documentation

36

 

 

2.8.6

Determinations to Honor Drawing Requests

36

 

 

2.8.7

Nature of Participation and Reimbursement Obligations

36

 

 

2.8.8

Indemnity

38

 

 

2.8.9

Liability for Acts and Omissions

38

 

 

2.8.10

Issuing Lender Reporting Requirements

39

 

2.9

Defaulting Lenders

39

 

i

--------------------------------------------------------------------------------


 

 

2.10

Increase in Revolving Credit Commitments

41

 

 

2.10.1

Increasing Lenders and New Lenders

41

 

2.11

Reduction of Revolving Credit Commitment

42

 

 

 

 

3.

RESERVED

42

 

 

 

 

4.

INTEREST RATES

42

 

4.1

Interest Rate Options

42

 

 

4.1.1

Revolving Credit Interest Rate Options; Swing Line Interest Rate

43

 

 

4.1.2

[RESERVED]

43

 

 

4.1.3

Rate Quotations

43

 

4.2

Interest Periods

43

 

 

4.2.1

Amount of Borrowing Tranche

44

 

 

4.2.2

Renewals

44

 

4.3

Interest After Default

44

 

 

4.3.1

Letter of Credit Fees, Interest Rate

44

 

 

4.3.2

Other Obligations

44

 

 

4.3.3

Acknowledgment

44

 

4.4

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

44

 

 

4.4.1

Unascertainable

44

 

 

4.4.2

Illegality; Increased Costs; Deposits Not Available

44

 

 

4.4.3

Administrative Agent’s and Lender’s Rights

45

 

4.5

Selection of Interest Rate Options

45

 

 

 

 

5.

PAYMENTS

45

 

5.1

Payments

45

 

5.2

Pro Rata Treatment of Lenders

46

 

5.3

Sharing of Payments by Lenders

46

 

5.4

Presumptions by Administrative Agent

47

 

5.5

Interest Payment Dates

47

 

5.6

Voluntary Prepayments

47

 

 

5.6.1

Right to Prepay

47

 

 

5.6.2

Replacement of a Lender

48

 

5.7

Mandatory Prepayments

49

 

 

5.7.1

Sale of Assets

49

 

 

5.7.2

Application Among Interest Rate Options

49

 

5.8

Increased Costs

49

 

 

5.8.1

Increased Costs Generally

49

 

ii

--------------------------------------------------------------------------------


 

 

 

5.8.2

Capital Requirements

50

 

 

5.8.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans

50

 

 

5.8.4

Delay in Requests

50

 

5.9

Taxes

51

 

 

5.9.1

Issuing Lender

51

 

 

5.9.2

Payments Free of Taxes

51

 

 

5.9.3

Payment of Other Taxes by the Loan Parties

51

 

 

5.9.4

Indemnification by the Loan Parties

51

 

 

5.9.5

Indemnification by the Lenders

51

 

 

5.9.6

Evidence of Payments

52

 

 

5.9.7

Status of Lenders

52

 

 

5.9.8

Treatment of Certain Refunds

54

 

 

5.9.9

Survival

54

 

5.10

Indemnity

54

 

5.11

Settlement Date Procedures

55

 

5.12

Mitigation Obligations

56

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

56

 

6.1

Representations and Warranties

56

 

 

6.1.1

Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default

56

 

 

6.1.2

Subsidiaries and Owners; Investment Companies

56

 

 

6.1.3

Validity and Binding Effect

57

 

 

6.1.4

No Conflict; Material Agreements; Consents

57

 

 

6.1.5

Litigation

57

 

 

6.1.6

Financial Statements

57

 

 

6.1.7

Margin Stock

58

 

 

6.1.8

Full Disclosure

58

 

 

6.1.9

Taxes

58

 

 

6.1.10

Patents, Trademarks, Copyrights, Licenses, Etc.

59

 

 

6.1.11

Liens in the Collateral

59

 

 

6.1.12

Insurance

59

 

 

6.1.13

ERISA Compliance

59

 

 

6.1.14

Environmental Matters

60

 

 

6.1.15

Solvency

60

 

6.2

Updates to Schedules

60

 

 

 

 

7.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

60

 

7.1

First Loans and Letters of Credit

60

 

 

7.1.1

Deliveries

61

 

iii

--------------------------------------------------------------------------------


 

 

 

7.1.2

Payment of Fees

62

 

7.2

Each Loan or Letter of Credit

62

 

 

 

8.

COVENANTS

62

 

8.1

Affirmative Covenants

62

 

 

8.1.1

Preservation of Existence, Etc.

62

 

 

8.1.2

Payment of Liabilities, Including Taxes, Etc.

62

 

 

8.1.3

Maintenance of Insurance

62

 

 

8.1.4

Maintenance of Properties and Leases

63

 

 

8.1.5

Visitation Rights

63

 

 

8.1.6

Keeping of Records and Books of Account

63

 

 

8.1.7

Compliance with Laws; Use of Proceeds

63

 

 

8.1.8

Further Assurances

63

 

 

8.1.9

Anti-Terrorism Laws

63

 

8.2

Negative Covenants

64

 

 

8.2.1

Indebtedness

64

 

 

8.2.2

Liens; Lien Covenants

66

 

 

8.2.3

Guaranties

66

 

 

8.2.4

Loans and Investments

66

 

 

8.2.5

Dividends and Related Distributions

67

 

 

8.2.6

Liquidations, Mergers, Consolidations, Acquisitions

68

 

 

8.2.7

Dispositions of Assets or Subsidiaries

68

 

 

8.2.8

Affiliate Transactions

69

 

 

8.2.9

Subsidiaries, Partnerships and Joint Ventures

70

 

 

8.2.10

Continuation of or Change in Business

70

 

 

8.2.11

Fiscal Year

70

 

 

8.2.12

Changes in Organizational Documents

70

 

 

8.2.13

Capital Expenditures and Leases

70

 

 

8.2.14

Minimum Fixed Charge Coverage Ratio

71

 

 

8.2.15

Maximum Leverage Ratio. The Loan Parties shall not at any time permit the
Leverage Ratio to be greater than 3.00 to 1.00

71

 

8.3

Reporting Requirements

72

 

 

8.3.1

Quarterly Financial Statements

72

 

 

8.3.2

Annual Financial Statements

72

 

 

8.3.3

Certificate of the Borrower

72

 

 

8.3.4

Notices

73

 

 

 

 

9.

DEFAULT

74

 

9.1

Events of Default

74

 

 

9.1.1

Payments Under Loan Documents

74

 

 

9.1.2

Breach of Warranty

74

 

iv

--------------------------------------------------------------------------------


 

 

 

9.1.3

Breach of Negative Covenants or Visitation Rights

74

 

 

9.1.4

Breach of Other Covenants

74

 

 

9.1.5

Defaults in Other Agreements

75

 

 

9.1.6

Final Judgments or Orders

75

 

 

9.1.7

Loan Document Unenforceable

75

 

 

9.1.8

Uninsured Losses; Proceedings Against Assets

75

 

 

9.1.9

Events Relating to Plans

75

 

 

9.1.10

Change of Control

75

 

 

9.1.11

Relief Proceedings

75

 

9.2

Consequences of Event of Default

76

 

 

9.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

76

 

 

9.2.2

Bankruptcy, Insolvency or Reorganization Proceedings

76

 

 

9.2.3

Set-off

76

 

 

9.2.4

Application of Proceeds

77

 

 

 

 

10.

THE ADMINISTRATIVE AGENT

77

 

 

10.1

Appointment and Authority

77

 

 

10.2

Rights as a Lender

77

 

 

10.3

Exculpatory Provisions

78

 

 

10.4

Reliance by Administrative Agent

79

 

 

10.5

Delegation of Duties

79

 

 

10.6

Resignation of Administrative Agent

79

 

 

10.7

Non-Reliance on Administrative Agent and Other Lenders

80

 

 

10.8

No Other Duties, etc.

80

 

 

10.9

Administrative Agent’s Fee

80

 

 

10.10

Authorization to Release Collateral and Guarantors

80

 

 

10.11

No Reliance on Administrative Agent’s Customer Identification Program

81

 

 

 

 

11.

MISCELLANEOUS

81

 

11.1

Joint and Several Obligations

81

 

11.2

Modifications, Amendments or Waivers

82

 

 

11.2.1

Increase of Commitment

82

 

 

11.2.2

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment

82

 

 

11.2.3

Release of Collateral or Guarantor

82

 

 

11.2.4

Miscellaneous

82

 

11.3

No Implied Waivers; Cumulative Remedies

83

 

11.4

Expenses; Indemnity; Damage Waiver

83

 

 

11.4.1

Costs and Expenses

83

 

 

11.4.2

Indemnification by the Borrower

84

 

v

--------------------------------------------------------------------------------


 

 

 

11.4.3

Reimbursement by Lenders

84

 

 

11.4.4

Waiver of Consequential Damages, Etc.

85

 

 

11.4.5

Payments

85

 

11.5

Holidays

85

 

11.6

Notices; Effectiveness; Electronic Communication

85

 

 

11.6.1

Notices Generally

85

 

 

11.6.2

Electronic Communications

86

 

 

11.6.3

Change of Address, Etc.

86

 

11.7

Severability

86

 

11.8

Duration; Survival

86

 

11.9

Successors and Assigns

86

 

 

11.9.1

Successors and Assigns Generally

86

 

 

11.9.2

Assignments by Lenders

87

 

 

11.9.3

Register

88

 

 

11.9.4

Participations

88

 

 

11.9.5

Certain Pledges; Successors and Assigns Generally

89

 

11.10

Confidentiality

90

 

 

11.10.1

General

90

 

 

11.10.2

Sharing Information With Affiliates of the Lenders

90

 

11.11

Counterparts; Integration; Effectiveness

90

 

 

11.11.1

Counterparts; Integration; Effectiveness

90

 

11.12

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

91

 

 

11.12.1

Governing Law

91

 

 

11.12.2

SUBMISSION TO JURISDICTION

91

 

 

11.12.3

WAIVER OF VENUE

91

 

 

11.12.4

SERVICE OF PROCESS

92

 

 

11.12.5

WAIVER OF JURY TRIAL

92

 

11.13

USA Patriot Act Notice

92

 

vi

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.1(A)

-

PRICING GRID / COMMITMENT FEE GRID

SCHEDULE 1.1(B)

-

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)

-

PERMITTED LIENS

SCHEDULE 6.1.1

-

QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

-

SUBSIDIARIES

SCHEDULE 6.1.14

-

ENVIRONMENTAL DISCLOSURES

SCHEDULE 8.1.3

-

INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.2.1

-

PERMITTED INDEBTEDNESS

SCHEDULE 8.2.4

 

LOANS AND INVESTMENTS

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT 1.1(A)

-

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(N)(1)

-

REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

-

SWING LOAN NOTE

EXHIBIT 2.4.1

-

LOAN REQUEST

EXHIBIT 2.4.2

-

SWING LOAN REQUEST

EXHIBIT 5.9.7(A)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT 8.3.3

-

QUARTERLY COMPLIANCE CERTIFICATE

 

vii

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
December 16, 2011 and is made by and among CROCS, INC., a Delaware corporation
(“Crocs”), CROCS RETAIL, INC., a Colorado corporation (“Crocs Retail”), OCEAN
MINDED, INC., a Colorado corporation (“Ocean”), JIBBITZ LLC, a Colorado limited
liability company (“Jibbitz”), BITE, INC., a Colorado corporation (“Bite”),
together with Crocs, Crocs Retail, Ocean, Jibbitz and each Person joined hereto
as a borrower from time to time, collectively referred to herein as, the
“Borrowers” or “Borrower”), the LENDERS (as hereinafter defined), PNC CAPITAL
MARKETS LLC, in its capacity as sole book runner and sole lead arranger (“Lead
Arranger”) and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders under this Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).

 

Borrower, Administrative Agent and Lenders have entered into that certain
Revolving Credit and Security Agreement dated as of September 25, 2009 (the
“Existing Credit Agreement”) pursuant to which Administrative Agent and Lenders
made loans and other advances to Borrower.  This Agreement amends and restates
the Existing Credit Agreement but does not extinguish the obligations evidenced
thereby.

 

The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $100,000,000.  In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:

 

1.                                      CERTAIN DEFINITIONS

 

1.1                               Certain Definitions.  In addition to words and
terms defined elsewhere in this Agreement, the following words and terms shall
have the following meanings, respectively, unless the context hereof clearly
requires otherwise:(1)

 

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.

 

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 20% or more of any class of the
voting or other equity interests of

 

--------------------------------------------------------------------------------

(1)  6th Amendment - All references in the Credit Agreement to “Revolver
Commitments” shall be deemed to refer to “Revolving Credit Commitments”.  All
references in the Credit Agreement to “Revolver Facility Usage” shall be deemed
to refer to “Revolving Facility Usage”.

 

--------------------------------------------------------------------------------


 

such Person, or (iii) 20% or more of any class of voting interests or other
equity interests of which is beneficially owned or held, directly or indirectly,
by such Person.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws (including without limitation, any Laws enforced or administered by
the United States Treasury Department’s Office of Foreign Asset Control or  the
United States State Department) all as amended, supplemented or replaced from
time to time.(2)

 

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
Borrowers’ Revolving Facility Usage as set forth on the grid on Schedule
1.1(A) below the heading “Commitment Fee.”

 

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

 

Applicable Margin shall mean, as applicable:

 

(A)                               the percentage spread to be added to the Base
Rate applicable to Revolving Credit Loans under the Base Rate Option based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Revolving Credit Base Rate Spread”, or

 

(B)                               the percentage spread to be added to the LIBOR
Rate applicable to Revolving Credit Loans under the LIBOR Rate Option based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Revolving Credit LIBOR Rate Spread”.

 

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.9
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

 

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Director of
Treasury of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder.  The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.

 

--------------------------------------------------------------------------------

(2)  5th Amendment

 

2

--------------------------------------------------------------------------------


 

Availability shall mean the sum of (i) the difference between the Revolving
Facility Usage and the aggregate Revolving Credit Commitments, plus
(ii) Borrowers’ unrestricted cash maintained in deposit accounts in the United
States (as evidenced by Borrower’s most recent account statements).

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

 

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in
Section 4.1.1(i) [Revolving Credit Interest Rate Options].

 

Borrower shall have the meaning set forth in the preamble hereto.

 

Borrowers on a Consolidated Basis shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

Capital Expenditures shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Leases, which, in accordance with
GAAP, would be classified as capital expenditures; provided, however, that the
term “Capital Expenditures” shall not include (a) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (i) insurance proceeds paid on account of the loss
of or damage to the assets being replaced, substituted, restored or repaired or
(ii) awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (b) the amount of any credit granted
against the purchase price of equipment that is purchased simultaneously with
the trade in of existing equipment granted by the seller of such equipment for
the equipment being traded in at such time, (c) expenditures that are accounted
for as capital expenditures by the Borrower or any of its Subsidiaries and that
actually are paid for by a Person

 

3

--------------------------------------------------------------------------------


 

other than the Borrower or any of its Subsidiaries and for which the Borrower
has not or any of its Subsidiaries has not provided or is not required to
provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period),
(d) the book value of any asset owned by the Borrower or any of its Subsidiaries
prior to or during such period to the extent that such book value is included as
a capital expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period, (e) purchases of
replacement property, plant or equipment to the extent financed by asset sales
of similar assets permitted hereunder; and (f) any non-cash compensation or
other non-cash costs reflected as additions to property, plant or equipment on
the consolidated balance sheet of the Borrower and its Subsidiaries.

 

Capitalized Leases shall mean the obligations of any Person to pay rent or any
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital lease obligations on a
balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP,
provided that obligations for payment of rent under operating leases if and to
the extent such leases are or would be classified as operating leases under
Financial Accounting Standards Board Accounting Standards Codification 840 as in
effect as of the date of this Agreement but are required to be reclassified as
capital leases as a result of amendments to Financial Accounting Standards Board
Accounting Standards Codification 840 made in accordance with those accounting
standards proposed in the Proposed Accounting Standards Update exposure draft
issued on August 17, 2010 shall not constitute Capitalized Leases hereunder.

 

Cash Management Agreements shall have the meaning specified in Section 2.5.6
[Swing Loans Under Cash Management Agreements].

 

Change of Control shall mean (a) 100% of the equity interests of any direct or
indirect Subsidiary of Crocs is no longer owned directly or indirectly (on a
fully diluted basis) by Crocs (except (i) directors’ qualifying shares for any
Foreign Subsidiary as required by law and (ii) pursuant to any transaction
permitted hereunder); (b) (i) any person or group of persons (within the meaning
of Section 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) shall have acquired beneficial ownership of (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Exchange Act) 20% or more of the voting equity interests of Crocs; or
(ii) from and after the date hereof, individuals who on the date hereof
constitute the Board of Directors of Crocs (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the shareholders of Crocs was approved by a vote of a majority of the directors
then still in office who were either directors on the date hereof or whose
election or nomination for election was previously approved) cease for any
reason to constitute a majority of the board of directors of Crocs then in
office; or (c) any merger, consolidation or sale of substantially all of the
property or assets of any Borrower or any direct or indirect Subsidiary of any
Borrower except as permitted by Section 8.2.6.

 

4

--------------------------------------------------------------------------------


 

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be December 16, 2011.

 

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

Collateral shall mean the collateral under the (i) Security Agreement
(ii) Pledge Agreement, (iii) Patent, Trademark and Copyright Security Agreement,
and (iv) any other security agreements entered into among Borrowers and Lenders
subsequent to the Closing Date.

 

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.

 

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

 

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

 

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated EBITDAR shall mean for any period the sum of (i) net income (or
loss) of Borrowers on a Consolidated Basis for such period (excluding, in each
case to the extent incurred or charged during the applicable period:
(v) non-cash charges in respect of bad debt write-downs with respect to
receivables due from customers located in China incurred during the period
beginning July 1, 2015 and ending September 30, 2015 in an aggregate amount not
to exceed $18,900,000, (w) one-time non-cash charges with the consent of
Administrative Agent in the aggregate not to exceed $25,000,000 for any trailing
twelve month period ending after December 31, 2015, (x) any transaction costs
associated with the Preferred Stock Issuance in an

 

5

--------------------------------------------------------------------------------


 

amount not to exceed $30,000,000 in the aggregate to the extent paid within 180
days of the closing of the Preferred Stock Issuance, (y) cash and non-cash
charges incurred during the period beginning January 1, 2013 and ending June 30,
2014 in connection with store closings or restructuring, charges for inventory
obsolescence, other corporate restructuring activities or contingent
liabilities, in an amount not to exceed $25,000,000 in the aggregate or
$10,000,000 with respect to cash charges), and (z) cash and non-cash charges
incurred during the period beginning July 1, 2014 and ending December 31, 2015
in connection with legal settlements, asset impairments, charges associated with
ongoing U.S. customs audits, disbursements made to invalid vendors, bad debt
write downs and corporate restructuring activities, including, but not limited
to, retail restructuring, costs associated with the transition from a direct to
distribution model in foreign markets, inventory charges and write-offs, global
staff reductions and personnel charges, new office locations, charges associated
with the Borrowers’ SAP software system, charges relating to the exit, sublease
and other costs associated with the company plane and other corporate
restructuring activities or contingent liabilities, in an amount not to exceed
$100,000,000 in the aggregate or $65,000,000 with respect to cash charges, plus
(ii) all interest expense of Borrowers on a Consolidated Basis for such period,
plus (iii) all charges against income of Borrowers on a Consolidated Basis for
such period for federal, state and local taxes, plus (iv) depreciation expenses
for such period, plus (v) amortization expenses for such period, plus
(vi) non-cash share based compensation expenses, plus (vii) Borrowers’ aggregate
Rental Expenses for such period.(3)

 

Covered Entity shall mean (a) each Borrower, each Subsidiary of each Borrower,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.(4)

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

 

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless

 

--------------------------------------------------------------------------------

(3)  10th Amendment

(4)  5th Amendment

 

6

--------------------------------------------------------------------------------


 

such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has failed at any time to comply with the provisions of
Section 5.3 with respect to purchasing participations from the other Lenders,
whereby such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its Ratable Share of such payments due and payable to
all of the Lenders.

 

As used in this definition and in Section 2.9 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by a Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Drawing Date shall have the meaning specified in Section 2.8.3 [Disbursements,
Reimbursement].

 

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
packaging, sale, transport, storage, collection, distribution, disposal or
release or threat of release of regulated substances; (v) the presence of
contamination; (vi) the protection of endangered or threatened species; and
(vii) the protection of environmentally sensitive areas.

 

7

--------------------------------------------------------------------------------


 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Affiliate shall mean any trade or business (whether or not incorporated)
that, together with the Borrower are treated as a single employer under
Section 414 of the Code.

 

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan for which the 30-day
notice requirement has not been waived; (b) a withdrawal by Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal, within the meaning of Section 4203 or 4205 of ERISA, by Borrower or
any ERISA Affiliate from a Multiemployer Plan or receipt by the Borrower or any
ERISA Affiliate of notice from a Mulitemployer Plan that such Multiemployer Plan
is in reorganization (within the meaning of Section 4241 of ERISA); (d) the
providing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which could reasonably constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

 

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with 5.9.7
[Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed under
FATCA. (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).

 

8

--------------------------------------------------------------------------------


 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments, 
December 16, 2017.(5)

 

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent in its reasonable discretion (for
purposes of this definition, an “Alternate Source”) (or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time in its reasonable discretion (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day.  If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.

 

Fixed Charge Coverage Ratio shall mean the ratio of Consolidated EBITDAR to
Fixed Charges.

 

Fixed Charges  shall mean for any period of determination the sum of cash
interest expense, cash income taxes, scheduled principal installments on
Indebtedness (as adjusted for

 

--------------------------------------------------------------------------------

(5)  1st Amendment

 

9

--------------------------------------------------------------------------------


 

prepayments), Unfunded Capital Expenditures and payments under Capitalized
Leases, Rental Expenses and cash dividends and distributions (including tax
distributions) when actually paid, in each case, of the Borrowers on a
Consolidated Basis; provided however that to the extent paid in the applicable
testing period, Fixed Charges shall not include any payments made in connection
with a tax settlement with the Canadian tax authorities in an amount not to
exceed $10,000,000 in the aggregate.(6)

 

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

Foreign Subsidiary of any Person, shall mean any Subsidiary of such Person that
is not organized or incorporated in the United States or any State or territory
thereof.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

 

Global Cash means unrestricted cash of the Borrowers on a Consolidated Basis
maintained in deposit accounts, as evidenced by the Borrowers’ most recent
financial statements, and as confirmed on a Compliance Certificate; provided,
however, that Global Cash shall not include cash of any Foreign Subsidiary that
is subject to a Lien securing any Indebtedness of such Foreign Subsidiary.(7)

 

Guarantor shall mean Western Brands Holding Company, a Colorado corporation,
Fury, Inc., a Colorado corporation(8), RA Footwear, LLC(9), a Colorado limited
liability company and other Person who may hereafter guarantee payment or
performance of Obligations.

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship, in form and substance satisfactory to Administrative Agent in its
reasonable discretion, executed and delivered by each of the Guarantors.

 

--------------------------------------------------------------------------------

(6)  4th Amendment

(7)  6th Amendment

(8)  5th Amendment — Fury, Inc. was dissolved.

(9)  5th Amendment — consent to dissolution of RA Footwear, LLC within 90 days
of September 26, 2014

 

10

--------------------------------------------------------------------------------

 

 

Hedging Obligations of any Person shall mean any and all obligations of such
Person under (i) any and all Lender Provided Hedges, (ii) any and all other
hedging transactions permitted by Administrative Agent hereunder (“Other Hedging
Transactions”), (iii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Lender Provided Hedge or Other Hedging
Transaction and (iv) any and all renewals, extensions and modifications of any
Lender Provided Hedge or Other Hedging Transaction and any and all substitutions
for any Lender Provided Hedge or Other Hedging Transaction.

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) Hedging Obligations (provided that any such
amounts are limited to the Net Marked to Market Exposure of such Hedging
Obligations), (v) any other transaction (including forward sale or purchase
agreements, Capitalized Leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past their original due date), or (vi) any
Guaranty of Indebtedness for borrowed money.

 

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

 

Indemnitee shall have the meaning specified in Section 11.4.2 [Indemnification
by the Borrower].

 

Indemnity shall mean the Indemnity Agreement in form and substance satisfactory
to Administrative Agent in its Permitted Discretion relating to possible
environmental liabilities associated with any of the owned or leased real
property of the Loan Parties or their Subsidiaries.

 

Information shall mean all information received from or on behalf of the Loan
Parties or any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non-confidential basis prior to disclosure by or on behalf
of the Loan Parties or any of their Subsidiaries.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of

 

11

--------------------------------------------------------------------------------


 

creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors; undertaken under any Law.

 

Intercompany Subordination Agreement shall mean an Intercompany Subordination
Agreement among the Loan Parties in form and substance satisfactory to
Administrative Agent in its reasonable discretion.

 

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option.  Subject to the last sentence of this definition, such period shall be
one, two or three Months.  Such Interest Period shall commence on the effective
date of such Interest Rate Option, which shall be (i) the Borrowing Date if the
Borrower is requesting new Loans, or (ii) the date of renewal of or conversion
to the LIBOR Rate Option if the Borrower is renewing or converting to the LIBOR
Rate Option applicable to outstanding Loans.  Notwithstanding the second
sentence hereof: (A) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (B) the
Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

IP Transfer Agreement  shall mean that certain IP Transfer Agreement attached as
Exhibit A to the Seventh Amendment, as amended, amended and restated,
supplemented or otherwise modified from time to time upon the consent of
Administrative Agent.(10)

 

IRS shall mean the United States Internal Revenue Service.

 

Issuing Lender shall mean PNC and/or Wells Fargo Bank N.A., in their capacities
as issuers of Letters of Credit hereunder, and any other Lender that Borrower,
Administrative Agent and such other Lender may agree may from time to time issue
Letters of Credit hereunder.

 

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval of, lien or award by or
settlement agreement with any Official Body.

 

Lender Provided Hedge of any Person shall mean any of the following, in each
case provided by any Lender or its Affiliate: (i) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a

 

--------------------------------------------------------------------------------

(10)  7th Amendment

 

12

--------------------------------------------------------------------------------


 

rate swap transaction, swap option, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, currency swap transaction, cross currency
rate swap transaction, currency option, spot transaction, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell back transaction, securities lending
transaction or any other similar transaction (including any option with respect
to any of these transactions) or any combination thereof, whether or not any
such transaction is governed by or subject to any master agreement and (ii) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

 

Letter of Credit shall have the meaning specified in Section 2.8.1 [Issuance of
Letters of Credit].

 

Letter of Credit Borrowing shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

 

Letter of Credit Fee shall have the meaning specified in Section 2.8.2 [Letter
of Credit Fees].

 

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.

 

Letter of Credit Sublimit shall have the meaning specified in Section 2.8.1
[Issuance of Letters of Credit].

 

Leverage Ratio shall mean, as of any date of determination, the ratio of
(A) consolidated Indebtedness of Borrowers and its Subsidiaries on such date
plus the product of Borrowers’ Rental Expenses for the four (4) most recently
ended fiscal quarters (or the four fiscal quarters ending on the date of
determination if such date is the last day of a fiscal quarter) multiplied by
six (6), to (B) Consolidated EBITDAR of the Borrowers and its Subsidiaries for

 

13

--------------------------------------------------------------------------------


 

the four (4) most recently ended fiscal quarters (or the four fiscal quarters
ending on the date of determination if such date is the last day of a fiscal
quarter).(11)

 

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the ICE Benchmark Administration Limited(12) as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent, in its reasonable discretion, at such
time (which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage.  LIBOR may also be
expressed by the following formula:

 

LIBOR Rate    =

London interbank offered rates quoted by Bloomberg or appropriate successor as
shown on Bloomberg Page BBAM1

 

1.00 - LIBOR Reserve Percentage

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.  Notwithstanding the foregoing, if the LIBOR Rate
determined as provided above would be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.(13)

 

LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in
Section 4.1.1(ii) [Revolving Credit LIBOR Rate Option].

 

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and

 

--------------------------------------------------------------------------------

(11)  3rd Amendment

(12)  5th Amendment

(13)  6th Amendment

 

14

--------------------------------------------------------------------------------


 

emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Indemnity, the Intercompany Subordination Agreement, any
Mortgage, the Notes, the Patent, Trademark and Copyright Security Agreement, the
Pledge Agreement, the Security Agreement, any Lender Provided Hedge (including
without limitation  that certain Master Agreement dated on or around the date
hereof by and among Crocs, Colorado Footwear CV (Netherlands), Crocs Europe BV
(Netherlands), Crocs Canada, Crocs Asia PTE — Japan Branch, Crocs Japan GK,
Crocs Singapore PTE, Crocs Australia and Administrative Agent) and any other
instruments, certificates or documents delivered in connection herewith or
therewith.

 

Loan Parties shall mean the Borrower and the Guarantors.

 

Loan Request shall have the meaning specified in Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests].

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

Material Adverse Change  shall mean a material adverse change in (a) the
financial condition, results of operations, assets, business or properties of
the Loan Parties taken as a whole, (b) any Borrower’s ability to duly and
punctually pay or perform the Obligations in accordance with the terms thereof,
(c) the value of the Collateral taken as a whole, or Administrative Agent’s
Liens on a material portion of the Collateral or the priority of any such Lien
or (d) the practical realization of the benefits of Administrative Agent’s and
each Lender’s rights and remedies taken as a whole under this Agreement and the
Loan Documents.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any ERISA Affiliate is making or has an obligation to make
contributions or, within the preceding five (5) Plan years, has made or had an
obligation to make such contributions.

 

15

--------------------------------------------------------------------------------


 

“Net Mark to Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Lender Provided Hedge or Other Hedging
Transaction giving rise to such Hedging Obligation as of the date of
determination (assuming the Lender Provided Hedge or Other Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Lender Provided Hedge
or Other Hedging Transaction as of the date of determination (assuming such
Lender Provided Hedge or Other Hedging Transaction were to be terminated as of
that date).

 

Non-Consenting Lender shall have the meaning specified in Section 11.2
[Modifications, Amendments or Waivers].

 

Notes shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loan.

 

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Hedge and
(iii) any Other Lender Provided Financial Service Product.

 

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of such Recipient conducting or having conducted a sufficient level
of ongoing business or income-generating activity in the jurisdiction imposing
such Tax to subject it to tax generally on the income or privilege of doing
business or unretained earnings associated with such activity (but, without
broadening the scope of the foregoing, not including any Tax imposed as a result
of such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Documents, or sold or assigned an interest in any Loan or Loan Document).

 

16

--------------------------------------------------------------------------------


 

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

 

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

 

Panama IP shall mean the intellectual property listed on Schedule A to the
Seventh Amendment.(14)

 

Participant has the meaning specified in Section 11.9.4 [Participations].

 

Participant Register shall have the meaning specified in Section 11.9.4
[Participations].

 

Participation Advance shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

 

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement, in form and substance satisfactory
to Administrative Agent in its reasonable discretion, executed and delivered by
each of the Loan Parties to the Administrative Agent for the benefit of the
Lenders.

 

Payment Date shall mean the first day of each calendar month after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

 

Payment In Full shall mean the payment in full in cash of the Loans and other
Obligations hereunder, termination of the Commitments and expiration or
termination of all Letters of Credit (other than in respect of (i) indemnity
obligations which survive the termination of this Agreement and the other Loan
Documents for which no claim or assertion has been made in writing by
Administrative Agent or Lenders), and (ii) Letters of Credit, Lender Provided
Hedges or Other Lender Provided Financial Services Products for which cash
collateralization has been provided to Administrative Agent or Issuing Lender in
an amount reasonably acceptable to Administrative Agent or such Issuing Lender.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of

 

--------------------------------------------------------------------------------

(14)  7th Amendment

 

17

--------------------------------------------------------------------------------


 

ERISA or is subject to the minimum funding standards under Section 412 of the
Code and is sponsored or maintained by Borrower or any ERISA Affiliate or to
which Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has been obligated to make  contributions at any time
during the immediately preceding five plan years.

 

Percent Rent shall mean such portion of rent paid by any Borrower for any leased
real property that is determined by reference to, and is comprised of a portion
of, the revenue for such leased property.(15)

 

Permitted Acquisitions  shall mean acquisitions of the assets or equity of
another Person so long as: (a) after giving effect to such Acquisition,
Borrowers have Availability of not less than $25,000,000(16); (b) the Total
Costs (as defined below) of all such acquisitions do not exceed $50,000,000 for
any single acquisition or $100,000,000 in any fiscal year.  “Total Costs” shall
mean cash or equity consideration plus the value of any other stock or assets
transferred, plus assumed Indebtedness less cash acquired plus all earn out
payments, all deferred payments and direct transaction related costs;(17)
(c) with respect to the acquisition of equity, (i) such acquired company shall
be added as a Borrower to this Agreement and be jointly and severally liable for
all Obligations, and (ii) Administrative Agent shall be granted a first priority
lien in all assets of such acquired company; (d) the acquired company or
property is used or useful in the same or a similar line of business as the
Borrowers were engaged in on the Closing Date (or any reasonable extensions or
expansions thereof); (e) Administrative Agent shall have received a
first-priority security interest in all acquired assets or equity, subject to
documentation satisfactory to Administrative Agent; (f) the board of directors
(or other comparable governing body) of such company shall have duly approved
the transaction; (g) the Borrowers shall have delivered to Agent (i) a pro forma
balance sheet and pro forma financial statements and a Compliance Certificate
demonstrating that upon giving effect to such acquisition, Borrower is in
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 8.2.14 [Minimum Fixed Charge Coverage Ratio] and 8.2.15 [Maximum
Leverage Ratio] and 8.2.16 [Global Cash] as of the most recent fiscal quarter
end and (ii) audited (to the extent audited exist) financial statements of the
acquired entity for the two most recent fiscal years then ended, in form and
substance reasonably acceptable to Administrative Agent, audited in accordance
with GAAP(18); (h) if such acquisition includes general partnership interests or
any other equity interests that do not have a corporate (or similar) limitation
on liability of the owners thereof, then such acquisition shall be effected by
having such equity interests acquired by a corporate or other limited liability
entity holding company directly or indirectly wholly-owned by a Borrower and
newly formed for the sole purpose of effecting such acquisition; and (i) no
Potential Default or Event of Default shall have occurred or will occur after
giving pro forma effect to such acquisition.

 

Permitted Discretion shall mean a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured senior
lender) business judgment.

 

--------------------------------------------------------------------------------

(15)  2nd Amendment

(16)  2nd Amendment

(17)  1st Amendment

(18)  2nd Amendment

 

18

--------------------------------------------------------------------------------


 

Permitted Foreign Investments shall mean

 

(i)                                     obligations issued or guaranteed by the
United States of America or any agency thereof or any foreign country in which a
Foreign Subsidiary is conducting business;

 

(ii)                                  commercial paper with maturities of not
more than one hundred eighty (180) days and a published rating of not less than
A-1 by Standard & Poor’s, P-1 by Moody’s Investors Service, Inc. (or the
equivalent rating) or a combined rating of A-1/P-2 or A-2/P-1;

 

(iii)                               certificates of time deposit and bankers’
acceptances having maturities of not more than one hundred eighty (180) days and
repurchase agreements backed by United States government securities of a
commercial bank in the United States of America or in any foreign country in
which a Foreign Subsidiary is conducting business if (i) such bank has a
combined capital and surplus of at least $500,000,000, or (ii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency;

 

(iv)                              U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof or any foreign country in which a Foreign Subsidiary is conducting
business;

 

(v)                                 investments made under the Cash Management
Agreements;

 

(vi)                              investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers,
customers and other Persons and in settlement of delinquent obligations of, and
other disputes with, customers, suppliers and other Persons arising in the
ordinary course of business;

 

(vii)                           investments (including debt obligations)
received in connection with dispositions permitted pursuant to this Agreement;

 

(viii)                        investments pursuant to Lender Provided Hedges;

 

(ix)                              deposits made in the ordinary course of
business to secure the performance of leases or other contractual arrangements;

 

(x)                                 to the extent constituting an investment,
Capital Expenditures not prohibited by this Agreement;

 

(xi)                              investments in deposit and securities accounts
opened in the ordinary course of business and in compliance with the terms of
the Loan Documents;

 

(xii)                           unsecured repurchase agreements with a  term of
not more than thirty (30) days for securities described in clause (i) and
(ii) above and entered into with a financial institution satisfying the criteria
described in clause (iii) above; and

 

(xiv)                    advances in the form of prepayment of expenses to a
vendor, supplier or trade creditor in the ordinary course of business.

 

19

--------------------------------------------------------------------------------


 

Permitted Investments shall mean:

 

(i)                                     obligations issued or guaranteed by the
United States of America or any agency thereof;

 

(ii)                                  commercial paper with maturities of not
more than one hundred eighty (180) days and a published rating of not less than
A-1 by Standard & Poor’s, P-1 by Moody’s Investors Service, Inc. (or the
equivalent rating) or a combined rating of A-1/P-2 or A-2/P-1.

 

(iii)                               certificates of time deposit and bankers’
acceptances having maturities of not more than one hundred eighty (180) days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency;

 

(iv)                              U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof;

 

(v)                                 investments made under the Cash Management
Agreements;

 

(vi)                              investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers,
customers and other Persons and in settlement of delinquent obligations of, and
other disputes with, customers, suppliers and other Persons arising in the
ordinary course of business;

 

(vii)                           investments (including debt obligations)
received in connection with dispositions permitted pursuant to this Agreement;

 

(viii)                        investments pursuant to Lender Provided Hedges;

 

(ix)                              deposits made in the ordinary course of
business to secure the performance of leases or other contractual arrangements;

 

(x)                                 to the extent constituting an investment,
Capital Expenditures not prohibited by this Agreement;

 

(xi)                              investments in deposit and securities accounts
opened in the ordinary course of business and in compliance with the terms of
the Loan Documents;

 

(xii)                           unsecured repurchase agreements with a  term of
not more than thirty (30) days for securities described in clause (i) and
(ii) above and entered into with a financial institution satisfying the criteria
described in clause (iii) above; and

 

(xiii)                        advances in the form of prepayment of expenses to
a vendor, supplier or trade creditor in the ordinary course of business.

 

Permitted Liens shall mean:

 

20

--------------------------------------------------------------------------------

 

 

(i)                                     Liens in favor of Administrative Agent
for the benefit of Administrative Agent or Lenders and Liens in favor of any
Lender granted to secure reimbursement obligations owing to such Lender in
connection with the issuance of a letter of credit by such Lender in accordance
with this Agreement;(19)

 

(ii)                                  Liens for taxes, assessments or other
governmental charges not delinquent or being Properly Contested;

 

(iii)                               deposits or pledges to secure obligations
under worker’s compensation, social security or similar laws, or under
unemployment insurance;

 

(iv)                              deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
like nature arising in the ordinary course of business;

 

(v)                                 judgment Liens in respect of judgments that
do not constitute an Event of Default under Section 9.1.6 [Final Judgments or
Orders];

 

(vi)                              carriers’, warehousemen’s, mechanics’,
workers’, materialmen’s or other like Liens arising in the ordinary course of
business with respect to obligations which are not due or which are being
Properly Contested;

 

(vii)                           Liens on property leased by any Loan Party or
Subsidiary of a Loan Party under Capitalized Leases and operating leases
permitted in Section 8.2.13 [Capital Expenditures and Leases] securing
obligations of such Loan Party or Subsidiary to the lessor under such leases;

 

(viii)                        any Lien existing on the date of this Agreement
and described on Schedule 1.1(P), provided that the principal amount secured
thereby is not hereafter increased, and no additional assets become subject to
such Lien;

 

(ix)                              Purchase Money Security Interests and
Capitalized Leases; provided that the aggregate amount of loans and deferred
payments secured by such Purchase Money Security Interests and Capitalized
Leases shall not exceed $60,000,000 in the aggregate (excluding for the purpose
of this computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P));

 

(x)                                 easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business;

 

(xi)                              any interest or title of lessor under any
operating lease;

 

--------------------------------------------------------------------------------

(19)  1st Amendment

 

21

--------------------------------------------------------------------------------


 

(xii)                           normal and customary rights of setoff upon
deposits of cash in favor of banks and other depository institutions and Liens
of a collecting bank arising under the Uniform Commercial Code on checks in the
course of collection;

 

(xiii)                        purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(xiv)                       Liens pursuant to leases and subleases of real
property which do not interfere with the ordinary course of business, which are
made on customary and usual terms applicable to similar properties and which are
subordinated to Agent’s Liens in a manner reasonably satisfactory to Agent;

 

(xv)                          any interest or title of a lessor or sublessor,
licensor or sublicensor under any lease or license not prohibited by this
Agreement;

 

(xvi)                       Liens with respect to the cash collateralization of
Lender Provided Hedges or Other Lender Provided Financial Service Products; and

 

(xvii)                    first-priority Liens on assets (other than
intellectual property) of a Foreign Subsidiary that is not a Loan Party to the
extent such Liens only secure Indebtedness of such Foreign Subsidiary that is
permitted under Section 8.2.1(xvi).(20)

 

Permitted Refinancing shall mean, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced,
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Expiration Date in excess of, or prior to, the
scheduled principal payments due prior to Expiration Date for the Indebtedness
being Refinanced, and (d) such Permitted Refinancing shall be otherwise on terms
not materially less favorable to the Borrower than those contained in the
documentation governing the Indebtedness being Refinanced, including, without
limitation, with respect to financial and other covenants and events of default.

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Plan shall mean an employee benefit plan, as defined in Section 3(3) of ERISA,
(including a (i) a Pension Plan, (ii) a Multiemployer Plan, or (iii) a Welfare
Plan, as defined in

 

--------------------------------------------------------------------------------

(20)  6th Amendment

 

22

--------------------------------------------------------------------------------


 

Section 3(1) of ERISA) which provides self insured benefits) which is maintained
by the Borrower or any ERISA Affiliate or has at any time within the preceding
(5) years been maintained, or to which there has been an obligation to
contribute, by any entity which was at the time an ERISA Affiliate.

 

Pledge Agreement shall mean the Pledge Agreement, in form and substance
satisfactory to Administrative Agent in its reasonable discretion, executed and
delivered by the applicable Loan Parties to the Administrative Agent for the
benefit of the Lenders.

 

PNC shall mean PNC Bank, National Association, its successors and assigns.

 

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

Preferred Stock Issuance shall mean the issuance by Crocs of preferred equity
interests in an amount not to exceed $200,000,000 during the fiscal quarter
ending December 31, 2013 or ending March 31, 2014.(21)

 

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.

 

Pro Forma Basis shall mean, with respect to any Specified Transaction,  that
Borrower is in compliance on a pro forma basis with the applicable covenant,
ratio, calculation or requirement herein calculated as if such Specified
Transaction and the related adjustments set forth below had occurred on the
first day of the four fiscal quarter period most recently ended for which
financial statements have been delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements].  The following related adjustments shall be calculated as
follows, each as evidenced by a quality of earnings report reasonably
satisfactory to Agent: (i) income statement items (whether positive or negative)
attributable to the applicable property or Person the subject of an acquisition,
sale, transfer or other disposition of all or substantially all of the capital
stock in any Subsidiary or any division or product line of the Borrower or any
Subsidiary, shall be included, (ii) any retirement, incurrence or assumption of
any Indebtedness by Borrower or any Subsidiary in connection with a Specified
Transaction shall be deemed to have borne interest (a) in the case of fixed rate
Indebtedness, at the rate applicable thereto, or (b) in the case of floating
rate Indebtedness, at the rates which were or would have been applicable thereto
during the period when such Indebtedness was or was deemed to be outstanding;
and provided that, Consolidated

 

--------------------------------------------------------------------------------

(21)  3rd Amendment

 

23

--------------------------------------------------------------------------------


 

EBTIDAR may be further adjusted without duplication of any adjustments to
Consolidated EBITDAR by, without duplication, (x) any credit for
acquisition-related costs and savings to the extent expressly required or
permitted to be reflected in Borrower’s financial statements pursuant to
Article 11 of Regulation S-X under the Securities Act of 1933, as amended, and
(y) actions taken by the Borrower or any of its Subsidiaries prior to or during
such period for the purpose of realizing reasonably identifiable and factually
supportable cost savings, in each case under this clause (y) calculated by the
Borrower, as evidenced by a quality of earnings reports reasonably satisfactory
to Agent.

 

Properly Contested shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not result in a Material Adverse Change
and will not result in the forfeiture of any assets of such Person; (iv) no Lien
is imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Administrative Agent (except only with respect to property taxes
that have priority as a matter of applicable state law) and enforcement of such
Lien is stayed during the period prior to the final resolution or disposition of
such dispute; (v) if such Indebtedness or Lien, as applicable, results from, or
is determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent in its reasonable discretion).

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.9
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Ratable Share shall be determined
based upon the Commitments (excluding the Swing Loan Commitment) most recently
in effect, giving effect to any assignments.

 

24

--------------------------------------------------------------------------------


 

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

 

Reimbursement Obligation shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

 

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

 

Rental Expenses shall mean rental expenses for all leased real property
(excluding Percent Rent).(22)

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.(23)

 

Required Lenders shall mean(24)

 

(A)                               If there exists fewer than three (3) Lenders,
all Lenders (other than any Defaulting Lender), and

 

(B)                               If there exists three (3) or more Lenders,
Lenders (other than any Defaulting Lender) having more than fifty percent (50%)
of the aggregate amount of the Revolving Credit Commitments of the Lenders
(excluding any Defaulting Lender) or, after the termination of the Revolving
Credit Commitments, the outstanding Revolving Credit Loans and Ratable Share of
Letter of Credit Obligations of the Lenders (excluding any Defaulting Lender);
provided however that if there are three (3) or more Lenders, at least two
(2) Lenders will be required to constitute Required Lenders.

 

(C)                               For purposes of determining Required Lenders
hereunder, PNC and any Affiliate of PNC that holds a Revolving Credit Commitment
shall be deemed to be one (1) Lender.

 

--------------------------------------------------------------------------------

(22)  2nd Amendment

(23)  5th Amendment

(24)  9th Amendment

 

25

--------------------------------------------------------------------------------


 

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

 

Revolver Availability shall mean, as of any date of determination, the
difference between the Revolving Facility Usage as of such date of determination
and the aggregate Revolving Credit Commitments as of such date of
determination.(25)

 

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or 2.8.3 [Disbursements, Reimbursement].

 

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

 

Sanctioned Country shall mean a country that is the subject of, or a target of,
a sanctions program maintained under any Anti-Terrorism Law.(26)

 

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, the subject of,
or target of, any limitations or prohibitions (including but not limited to the
blocking of property or rejection of transactions), under any Anti-Terrorism
Law.(27)

 

Security Agreement shall mean the Security Agreement, in form and substance
satisfactory to Administrative Agent in its reasonable discretion, executed and
delivered by each of the Loan Parties to the Administrative Agent for the
benefit of the Lenders.

 

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

 

Seventh Amendment shall mean that certain Seventh Amendment to Amended and
Restated Credit Agreement dated as of April 21, 2015 by and among Borrowers, the
Lenders party thereto, and Administrative Agent.(28)

 

Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such

 

--------------------------------------------------------------------------------

(25)  6th Amendment

(26)  5th Amendment

(27)  5th Amendment

(28)  7th Amendment

 

26

--------------------------------------------------------------------------------


 

Person from other Persons, that on such date (i) the fair value of the property
of such Person is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.

 

In computing the amount of contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

Specified Transaction shall mean, with respect to any period, any Permitted
Acquisition, disposition of assets, or incurrence or repayment of Indebtedness,
consummated by the Borrower or any of its Subsidiaries during such period (or
the effects of which have occurred or are implemented during such period) or
other event that by the terms of this Agreement requires “pro forma compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a “Pro Forma Basis”.

 

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

 

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

 

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

 

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $5,000,000.

 

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

 

27

--------------------------------------------------------------------------------


 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests] hereof.

 

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

 

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

 

Third Amendment Date shall mean December 27, 2013.(29)

 

Unfunded Capital Expenditures  shall mean, as to any Borrower, without
duplication, a Capital Expenditure funded (a) from such Borrower’s internally
generated cash flow or (b) with the proceeds of a Revolving Credit Loan or a
Swing Loan.(30)

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

 

Withholding Agent shall mean any Loan Party and the Administrative Agent.

 

1.2                               Construction.  Unless the context of this
Agreement otherwise clearly requires, the following rules of construction shall
apply to this Agreement and each of the other Loan Documents: (i) references to
the plural include the singular, the plural, the part and the whole and the
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”; (ii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract

 

--------------------------------------------------------------------------------

(29)  3rd Amendment

(30)  4th Amendment

 

28

--------------------------------------------------------------------------------


 

rights, (viii) section headings herein and in each other Loan Document are
included for convenience and shall not affect the interpretation of this
Agreement or such Loan Document, and (ix) unless otherwise specified, all
references herein to times of day shall be references to Eastern Time.

 

1.3                               Accounting Principles; Changes in GAAP. 
Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the Statements
referred to in Section 6.1.6(i) [Historical Statements]).  Notwithstanding the
foregoing, if the Borrower notifies the Administrative Agent in writing that the
Borrower wishes to amend any financial covenant in Section 8.2 of this
Agreement, any related definition and/or the definition of the term Leverage
Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee or Commitment Fee determinations (or if the Administrative
Agent notifies the Borrower in writing that the Required Lenders wish to amend
any financial covenant in Section 8.2, any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any such change
in GAAP), then the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties’
compliance with such covenants and/or the definition of the term Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenants or definitions are amended in a manner satisfactory to the
Borrower and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they delivers their financial statements pursuant to
Section 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent; provided further that the
Borrower shall not be obligated to pay an amendment fee (excluding costs and
expenses and reasonable attorneys’ fees) in connection with such amendment and
the pricing of the Loans shall not be increased in connection with such
amendment.  No delay by the Borrower, the Administrative Agent or the Required
Lenders in requiring such an amendment shall limit such Person’s rights to
require such an amendment at any time after such a change in accounting
principles.

 

29

--------------------------------------------------------------------------------

 

 

2.                                      REVOLVING CREDIT AND SWING LOAN
FACILITIES

 

2.1                               Revolving Credit Commitments.

 

2.1.1                               Revolving Credit Loans.  Subject to the
terms and conditions hereof and relying upon the representations and warranties
herein set forth, each Lender severally agrees to make Revolving Credit Loans to
the Borrower at any time or from time to time on or after the date hereof to the
Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate amount of Revolving Credit Loans from such Lender shall not exceed
such Lender’s Revolving Credit Commitment minus such Lender’s Ratable Share of
the Letter of Credit Obligations and (ii) the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments.  Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.

 

2.1.2                               Swing Loan Commitment.  Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth, and in order to facilitate loans and repayments between Settlement
Dates, PNC may, at its option, cancelable at any time for any reason whatsoever,
make swing loans (the “Swing Loans”) to the Borrower at any time or from time to
time after the date hereof to the Expiration Date, in an aggregate principal
amount up to but not in excess of the Swing Loan Commitment, provided that after
giving effect to such Loan, the Revolving Facility Usage shall not exceed the
Revolving Credit Commitments.  Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.2.

 

2.2                               Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans.  Each Lender shall be obligated to participate in each
request for Revolving Credit Loans pursuant to Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests] in accordance with its Ratable Share.  The
aggregate of each Lender’s Revolving Credit Loans outstanding hereunder to the
Borrower at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations.  The obligations of each Lender hereunder are several.  The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder.  The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

 

2.3                               Commitment Fees.  Accruing from the date
hereof until the Expiration Date, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender according to its Ratable
Share, a nonrefundable commitment fee (the “Commitment Fee”) equal to the
Applicable Commitment Fee Rate (computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments (for
purposes of this computation, PNC’s Swing Loans shall be deemed to be borrowed
amounts under its Revolving Credit Commitment) and (ii) the Revolving Facility
Usage; provided, however, that any Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the

 

30

--------------------------------------------------------------------------------


 

extent that such Commitment Fee shall otherwise have been due and payable by the
Borrower prior to such time; and provided further that no Commitment Fee shall
accrue with respect to the Revolving Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender.  Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable in arrears on
the first day of each calendar quarter with respect to the previous calendar
quarter.

 

2.4                               Revolving Credit Loan Requests; Swing Loan
Requests.

 

2.4.1                               Revolving Credit Loan Requests. Except as
otherwise provided herein, the Borrower may from time to time prior to the
Expiration Date request the Lenders to make Revolving Credit Loans, or renew or
convert the Interest Rate Option applicable to existing Revolving Credit Loans
pursuant to Section 4.2 [Interest Periods], by delivering to the Administrative
Agent, not later than 1:00 p.m., (i) three (3) Business Days prior to the
proposed Borrowing Date with respect to the making of Revolving Credit Loans to
which the LIBOR Rate Option applies or the conversion to or the renewal of the
LIBOR Rate Option for any Loans; and (ii) the same Business Day of the proposed
Borrowing Date with respect to the making of a Revolving Credit Loan to which
the Base Rate Option applies or the last day of the preceding Interest Period
with respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.4.1 or a
request by telephone promptly confirmed in writing by letter, facsimile or telex
in such form (each, a “Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amounts shall be in (x) integral
multiples of $500,000 and not less than $1,000,000 for each Borrowing Tranche
under the LIBOR Rate Option, and (y) integral multiples of $500,000 and not less
than $500,000 for each Borrowing Tranche under the Base Rate Option.

 

2.4.2                               Swing Loan Requests. Except as otherwise
provided herein, the Borrower may from time to time prior to the Expiration Date
request PNC to make Swing Loans by delivery to PNC not later than 1:00 p.m. on
the proposed Borrowing Date of a duly completed request therefor substantially
in the form of Exhibit 2.4.2 hereto or a request by telephone promptly confirmed
in writing by letter, facsimile or telex (each, a “Swing Loan Request”), it
being understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation.  Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than $1,000,000.

 

2.5                               Making Revolving Credit Loans and Swing Loans;
Presumptions by the Administrative Agent; Repayment of Revolving Credit Loans;
Borrowings to Repay Swing Loans.

 

2.5.1                               Making Revolving Credit Loans.  The
Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan Requests],
notify the Lenders of its receipt of such Loan Request specifying the
information provided by the Borrower and the apportionment among the Lenders

 

31

--------------------------------------------------------------------------------


 

of the requested Revolving Credit Loans as determined by the Administrative
Agent in accordance with Section 2.2 [Nature of Lenders’ Obligations with
Respect to Revolving Credit Loans].  Each Lender shall remit the principal
amount of each Revolving Credit Loan to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to Section 7.2 [Each Loan or Letter of Credit], fund such Revolving Credit Loans
to the Borrower in U.S. Dollars and immediately available funds at the Principal
Office prior to 2:00 p.m., on the applicable Borrowing Date; provided that if
any Lender fails to remit such funds to the Administrative Agent in a timely
manner, the Administrative Agent may elect in its sole discretion to fund with
its own funds the Revolving Credit Loans of such Lender on such Borrowing Date,
and such Lender shall be subject to the repayment obligation in Section 2.5.2
[Presumptions by the Administrative Agent].

 

2.5.2                               Presumptions by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.5.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option; provided, however, that Agent shall first make demand for
repayment upon such Lender prior to making demand on Borrowers.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

2.5.3                               Making Swing Loans.  So long as PNC elects
to make Swing Loans, PNC shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.4.2, [Swing Loan Requests] fund such Swing Loan to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 4:00 p.m. on the Borrowing Date.

 

2.5.4                               Repayment of Revolving Credit Loans.  The
Borrower shall repay the Revolving Credit Loans together with all outstanding
interest thereon on the Expiration Date.

 

2.5.5                               Borrowings to Repay Swing Loans. PNC may, at
its option, exercisable at any time for any reason whatsoever, demand repayment
of the Swing Loans, and each Lender shall make a Revolving Credit Loan in an
amount equal to such Lender’s Ratable Share of the aggregate principal amount of
the outstanding Swing Loans, plus, if PNC so requests, accrued interest thereon,
provided that no Lender shall be obligated in any event to make Revolving Credit
Loans in excess of its Revolving Credit Commitment minus its Ratable Share of
Letter of Credit Obligations.  Revolving Credit Loans made pursuant to the
preceding sentence shall bear interest at the Base Rate Option and shall be
deemed to have been properly requested in

 

32

--------------------------------------------------------------------------------


 

accordance with Section 2.4.1 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision.  PNC shall provide notice to the
Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.5.5
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.4.1 [Revolving Credit Loan Requests] are
then satisfied) by the time PNC so requests, which shall not be earlier than
3:00 p.m. on the Business Day next after the date the Lenders receive such
notice from PNC.

 

2.5.6                               Swing Loans Under Cash Management
Agreements.  In addition to making Swing Loans pursuant to the foregoing
provisions of Section 2.5.3 [Making Swing Loans], without the requirement for a
specific request from the Borrower pursuant to Section 2.4.2 [Swing Loan
Requests], PNC as the Swing Loan Lender may make Swing Loans to the Borrower in
accordance with the provisions of the agreements between the Borrower and such
Swing Loan Lender relating to the Borrower’s deposit, sweep and other accounts
at such Swing Loan Lender and related arrangements and agreements regarding the
management and investment of the Borrower’s cash assets as in effect from time
to time (the “Cash Management Agreements”) to the extent of the daily aggregate
net negative balance in the Borrower’s accounts which are subject to the
provisions of the Cash Management Agreements.  Swing Loans made pursuant to this
Section 2.5.6 in accordance with the provisions of the Cash Management
Agreements shall (i) be subject to the limitations as to aggregate amount set
forth in Section 2.1.2 [Swing Loan Commitment], (ii) not be subject to the
limitations as to individual amount set forth in Section 2.4.2 [Swing Loan
Requests], (iii) be payable by the Borrower, both as to principal and interest,
at the rates and times set forth in the Cash Management Agreements (but in no
event later than the Expiration Date), (iv) not be made at any time after such
Swing Loan Lender has received written notice of the occurrence of an Event of
Default and so long as such shall continue to exist, or, unless consented to by
the Required Lenders, a Potential Default and so long as such shall continue to
exist, (v) if not repaid by the Borrower in accordance with the provisions of
the Cash Management Agreements, be subject to each Lender’s obligation pursuant
to Section 2.5.5 [Borrowings to Repay Swing Loans], and (vi) except as provided
in the foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2.

 

2.6                               Notes.  The Obligation of the Borrower to
repay the aggregate unpaid principal amount of the Revolving Credit Loans and
Swing Loans made to it by each Lender, together with interest thereon, shall be
evidenced by a revolving credit Note and a swing Note dated the Closing Date
payable to the order of such Lender in a face amount equal to the Revolving
Credit Commitment or Swing Loan Commitment as applicable, of such Lender.

 

2.7                               Use of Proceeds.  The proceeds of the Loans
shall be used (i) to pay fees and expenses relating to this transaction,
(ii) for Borrowers’ working capital needs and capital expenditures and for
general corporate purposes, (iii) to finance Permitted Acquisitions (including
fees and expenses related to Permitted Acquisitions), (iv) to reimburse drawings
under Letters of Credit, and (v) for other permitted uses hereunder, including,
but not limited to, permitted dividends, distributions, purchases, redemptions
and retirements of equity interests.(31)

 

--------------------------------------------------------------------------------

(31)  1st Amendment

 

33

--------------------------------------------------------------------------------


 

2.8                               Letter of Credit Subfacility.

 

2.8.1                               Issuance of Letters of Credit.  The Borrower
may at any time prior to the Expiration Date request the issuance of a standby
or trade letter of credit (each a “Letter of Credit”) on behalf of itself or
another Loan Party, or the amendment or extension of an existing Letter of
Credit, by delivering or having such other Loan Party deliver to the Issuing
Lender (with a copy to the Administrative Agent) a completed application and
agreement for letters of credit, or request for such amendment or extension, as
applicable, in such form as the Issuing Lender may specify from time to time by
no later than 10:00 a.m. at least five (5) Business Days, or such shorter period
as may be agreed to by the Issuing Lender, in advance of the proposed date of
issuance.  Promptly after receipt of any letter of credit application, the
Issuing Lender shall confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit application and if not, such Issuing Lender will provide Administrative
Agent with a copy thereof.  Unless the Issuing Lender has received notice from
any Lender, Administrative Agent or the Borrower, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.8, the Issuing Lender or any of the Issuing
Lender’s Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance, and (B) in no event expire
later than the Expiration Date and provided further that in no event shall
(i) the Letter of Credit Obligations exceed, at any one time, $20,000,000 (the
“Letter of Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments.  Each request by the Borrower for
the issuance, amendment or extension of a Letter of Credit shall be deemed to be
a representation by the Borrower that it shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit.  Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to Borrower and Administrative Agent
a true and complete copy of such Letter of Credit or amendment.

 

2.8.2                               Letter of Credit Fees.  The Borrower shall
pay (i) to the Administrative Agent for the ratable account of the Lenders a fee
(the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate,
and (ii) to the Issuing Lender for its own account a fronting fee equal to .125%
per annum (in each case computed on the basis of a year of 360 days and actual
days elapsed), which fees shall be computed on the daily average Letter of
Credit Obligations and shall be payable quarterly in arrears on the first day of
each calendar quarter.  The Borrower shall also pay to the Issuing Lender for
the Issuing Lender’s sole account the Issuing Lender’s then in effect customary
fees and administrative expenses payable with respect to the Letters of Credit
as the Issuing Lender may generally charge or incur from time to time in
connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.

 

2.8.3                               Disbursements, Reimbursement.  Immediately
upon the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally

 

34

--------------------------------------------------------------------------------


 

agrees to, purchase from the Issuing Lender a participation in such Letter of
Credit and each drawing thereunder in an amount equal to such Lender’s Ratable
Share of the maximum amount available to be drawn under such Letter of Credit
and the amount of such drawing, respectively.

 

2.8.3.1                              In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the Issuing
Lender will promptly notify the Borrower and the Administrative Agent thereof. 
Provided that it shall have received such notice, the Borrower shall reimburse
(such obligation to reimburse the Issuing Lender shall sometimes be referred to
as a “Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each
date that an amount is paid by the Issuing Lender under any Letter of Credit
(each such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender.  In the event the Borrower fails to reimburse the Issuing Lender
(through the Administrative Agent) for the full amount of any drawing under any
Letter of Credit by 12:00 noon on the Drawing Date, the Administrative Agent
will promptly notify each Lender thereof, and the Borrower shall be deemed to
have requested that Revolving Credit Loans be made by the Lenders under the Base
Rate Option to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than any notice requirements.  Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.8.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

2.8.3.2                              Each Lender shall upon any notice pursuant
to Section 2.8.3.1 make available to the Administrative Agent for the account of
the Issuing Lender an amount in immediately available funds equal to its Ratable
Share of the amount of the drawing, whereupon the participating Lenders shall
(subject to Section 2.8.3 [Disbursement; Reimbursement]) each be deemed to have
made a Revolving Credit Loan under the Base Rate Option to the Borrower in that
amount.  If any Lender so notified fails to make available to the Administrative
Agent for the account of the Issuing Lender the amount of such Lender’s Ratable
Share of such amount by no later than 2:00 p.m. on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three
(3) days following the Drawing Date and (ii) at a rate per annum equal to the
rate applicable to Loans under the Revolving Credit Base Rate Option on and
after the fourth day following the Drawing Date.  The Administrative Agent and
the Issuing Lender will promptly give notice (as described in Section 2.8.3.1
above) of the occurrence of the Drawing Date, but failure of the Administrative
Agent or the Issuing Lender to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.8.3.2.

 

2.8.3.3                              With respect to any unreimbursed drawing
that is not converted into Revolving Credit Loans under the Base Rate Option to
the Borrower in whole or in part as contemplated by Section 2.8.3.1, because of
the Borrower’s failure to satisfy the conditions set forth in Section 7.2 [Each
Loan or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrower shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing. 
Such Letter

 

35

--------------------------------------------------------------------------------


 

of Credit Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Base Rate Option.  Each Lender’s payment to the Administrative
Agent for the account of the Issuing Lender pursuant to Section 2.8.3
[Disbursements, Reimbursement] shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing (each a “Participation
Advance”) from such Lender in satisfaction of its participation obligation under
this Section 2.8.3.

 

2.8.4                               Repayment of Participation Advances.

 

2.8.4.1                              Upon (and only upon) receipt by the
Administrative Agent for the account of the Issuing Lender of immediately
available funds from the Borrower (i) in reimbursement of any payment made by
the Issuing Lender under the Letter of Credit with respect to which any Lender
has made a Participation Advance to the Administrative Agent, or (ii) in payment
of interest on such a payment made by the Issuing Lender under such a Letter of
Credit, the Administrative Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Administrative Agent,
the amount of such Lender’s Ratable Share of such funds, except the
Administrative Agent shall retain for the account of the Issuing Lender the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuing Lender.

 

2.8.4.2                              If the Administrative Agent is required at
any time to return to any Loan Party, or to a trustee, receiver, liquidator,
custodian, or any official in any Insolvency Proceeding, any portion of any
payment made by any Loan Party to the Administrative Agent for the account of
the Issuing Lender pursuant to this Section in reimbursement of a payment made
under the Letter of Credit or interest or fee thereon, each Lender shall, on
demand of the Administrative Agent, forthwith return to the Administrative Agent
for the account of the Issuing Lender the amount of its Ratable Share of any
amounts so returned by the Administrative Agent plus interest thereon from the
date such demand is made to the date such amounts are returned by such Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate in effect from time to time.

 

2.8.5                               Documentation.  Each Loan Party agrees to be
bound by the terms of the Issuing Lender’s application and agreement for letters
of credit and the Issuing Lender’s written regulations and customary practices
relating to letters of credit, though such interpretation may be different from
such Loan Party’s own.  In the event of a conflict between such application or
agreement and this Agreement, this Agreement shall govern.  It is understood and
agreed that, except in the case of gross negligence or willful misconduct, the
Issuing Lender shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any Loan Party’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

 

2.8.6                               Determinations to Honor Drawing Requests. 
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

36

--------------------------------------------------------------------------------


 

2.8.7                               Nature of Participation and Reimbursement
Obligations.  Each Lender’s obligation in accordance with this Agreement to make
the Revolving Credit Loans or Participation Advances, as contemplated by
Section 2.8.3 [Disbursements, Reimbursement], as a result of a drawing under a
Letter of Credit, and the Obligations of the Borrower to reimburse the Issuing
Lender upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.8 under all circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Issuing Lender or
any of its Affiliates, the Borrower or any other Person for any reason
whatsoever, or which any Loan Party may have against the Issuing Lender or any
of its Affiliates, any Lender or any other Person for any reason whatsoever;

 

(ii)                                  the failure of any Loan Party or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in Sections 2.1 [Revolving Credit Commitments], 2.4
[Revolving Credit Loan Requests; Swing Loan Requests], 2.5 [Making Revolving
Credit Loans and Swing Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as
otherwise set forth in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.8.3 [Disbursements, Reimbursement];

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit;

 

(iv)                              any claim of breach of warranty that might be
made by any Loan Party or any Lender against any beneficiary of a Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
crossclaim, defense or other right which any Loan Party or any Lender may have
at any time against a beneficiary, successor beneficiary any transferee or
assignee of any Letter of Credit or the proceeds thereof (or any Persons for
whom any such transferee may be acting), the Issuing Lender or its Affiliates or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Loan Party or Subsidiaries of a Loan Party
and the beneficiary for which any Letter of Credit was procured);

 

(v)                                 the lack of power or authority of any signer
of (or any defect in or forgery of any signature or endorsement on) or the form
of or lack of validity, sufficiency, accuracy, enforceability or genuineness of
any draft, demand, instrument, certificate or other document presented under or
in connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof;

 

(vi)                              payment by the Issuing Lender or any of its
Affiliates under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;

 

37

--------------------------------------------------------------------------------


 

(vii)                           the solvency of, or any acts or omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                        any failure by the Issuing Lender or any of its
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless the Issuing Lender has received written notice from such Loan
Party of such failure within three Business Days after the Issuing Lender shall
have furnished such Loan Party and the Administrative Agent a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

 

(ix)                              any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of any Loan Party or Subsidiaries of a Loan Party;

 

(x)                                 any breach of this Agreement or any other
Loan Document by any party thereto;

 

(xi)                              the occurrence or continuance of an Insolvency
Proceeding with respect to any Loan Party;

 

(xii)                           the fact that an Event of Default or a Potential
Default shall have occurred and be continuing;

 

(xiii)                        the fact that the Expiration Date shall have
passed or this Agreement or the Commitments hereunder shall have been
terminated; and

 

(xiv)                       any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

2.8.8                               Indemnity.  The Borrower hereby agrees to
protect, indemnify, pay and save harmless the Issuing Lender and any of its
Affiliates that has issued a Letter of Credit from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Issuing Lender or any of its Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of (A) the gross negligence or willful misconduct of the
Issuing Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any
of Issuing Lender’s Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Official Body.

 

2.8.9                               Liability for Acts and Omissions.  As
between any Loan Party and the Issuing Lender, or the Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to any Loan Party or

 

38

--------------------------------------------------------------------------------


 

other Person or property relating therefrom:  (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder.  Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence.  In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that

 

39

--------------------------------------------------------------------------------


 

is the subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

 

2.8.10                        Issuing Lender Reporting Requirements.  Each
Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

 

2.9                               Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(i)                                     fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.3 [Commitment Fees];

 

(ii)                                  the Commitment and outstanding Loans of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.2
[Modifications, Amendments or Waivers]); provided, that this clause (ii) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification that increases the Commitments of such Lender, provides
for an extension of the Expiration Date for such Lender’s Loans, or alters the
definition of Required Lenders;

 

(iii)                               if any Swing Loans are outstanding or any
Letter of Credit Obligations exist at the time such Lender becomes a Defaulting
Lender, then:

 

(a)                                 all or any part of the outstanding Swing
Loans and Letter of Credit Obligations of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Ratable Shares but only to the extent that (x) the Revolving Facility Usage does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments, and (y) no Potential Default or Event of Default has occurred and
is continuing at such time;

 

(b)                                 if the reallocation described in clause
(a) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such outstanding Swing Loans, and (y) second, cash collateralize for the benefit
of the Issuing Lender the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Obligations (after giving effect to any
partial

 

40

--------------------------------------------------------------------------------


 

reallocation pursuant to clause (a) above) in a deposit account held at the
Administrative Agent for so long as such Letter of Credit Obligations are
outstanding;

 

(c)                                  if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Letter of Credit Obligations pursuant to
clause (b) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.8.2 [Letter of Credit Fees] with respect
to such Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are cash collateralized;

 

(d)                                 if the Letter of Credit Obligations of the
non-Defaulting Lenders are reallocated pursuant to clause (a) above, then the
fees payable to the Lenders pursuant to Section 2.8.2 shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

 

(e)                                  if all or any portion of such Defaulting
Lender’s Letter of Credit Obligations are neither reallocated nor cash
collateralized pursuant to clause (a) or (b) above, then, without prejudice to
any rights or remedies of the Issuing Lender or any other Lender hereunder, all
Letter of Credit Fees payable under Section 2.8.2 with respect to such
Defaulting Lender’s Letter of Credit Obligations shall be payable to the Issuing
Lender (and not to such Defaulting Lender) until and to the extent that such
Letter of Credit Obligations are reallocated and/or cash collateralized; and

 

(iv)                              so long as such Lender is a Defaulting Lender,
PNC shall not be required to fund any Swing Loans and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless such
Issuing Lender is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.9(iii),
and participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.9(iii)(a) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to any Lender shall occur following the
date hereof and for so long as such event shall continue, or (ii) PNC or the
Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, PNC shall not be required to fund any Swing
Loan and the Issuing Lender shall not be required to issue, amend or increase
any Letter of Credit, unless PNC or the Issuing Lender, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.  The rights and remedies against
a Defaulting Lender under this Section 2.9 are in addition to other rights and
remedies which the Borrower may have against such Defaulting Lender and which
the Administrative Agent or any Lender may have against such Defaulting Lender
in each case under applicable Law.

 

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender

 

41

--------------------------------------------------------------------------------


 

shall purchase at par such of the Loans of the other Lenders (other than Swing
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Ratable Share.

 

2.10                        Increase in Revolving Credit Commitments.

 

2.10.1                        Increasing Lenders and New Lenders. The Borrower
may, at any time and from time to time, request that (1) the current Lenders
increase their Revolving Credit Commitments (any current Lender which elects to
increase its Revolving Credit Commitment shall be referred to as an “Increasing
Lender”) or (2) one or more new lenders (each a “New Lender”) join this
Agreement and provide a Revolving Credit Commitment hereunder, subject to the
following terms and conditions:

 

(i)                                     No Obligation to Increase.  No current
Lender shall be obligated to increase its Revolving Credit Commitment and any
increase in the Revolving Credit Commitment by any current Lender shall be in
the sole discretion of such current Lender.

 

(ii)                                  Defaults.  There shall exist no Events of
Default or Potential Default on the effective date of such increase after giving
effect to such increase.

 

(iii)                               Aggregate Revolving Credit Commitments. 
After giving effect to such increase, the total Revolving Credit Commitments
shall not exceed $125,000,000.

 

(iv)                              Resolutions; Opinion.  The Loan Parties shall
deliver to the Administrative Agent on or before the effective date of such
increase the following documents in a form reasonably acceptable to the
Administrative Agent: (1) certifications of their corporate secretaries with
attached resolutions certifying that the increase in the Revolving Credit
Commitment has been approved by such Loan Parties, and (2) an opinion of counsel
addressed to the Administrative Agent and the Lenders addressing the
authorization and execution of the Loan Documents by, and enforceability of the
Loan Documents against, the Loan Parties.

 

(v)                                 Notes.  The Borrowers shall execute and
deliver (1) to each Increasing Lender a replacement revolving credit Note
reflecting the new amount of such Increasing Lender’s Revolving Credit
Commitment after giving effect to the increase (and the prior Note issued to
such Increasing Lender shall be deemed to be terminated) and (2) to each New
Lender a revolving credit Note reflecting the amount of such New Lender’s
Revolving Credit Commitment.

 

(vi)                              Approval of New Lenders.  Any New Lender shall
be subject to the approval of the Administrative Agent (provided that such
approval shall not be unreasonably withheld, conditioned or delayed).

 

(vii)                           Increasing Lenders.  Each Increasing Lender
shall confirm its agreement to increase its Revolving Credit Commitment pursuant
to an acknowledgement in a form acceptable to the Administrative Agent, signed
by it and the Borrower and delivered to the Administrative Agent at least five
(5) calendar days before the effective date of such increase.

 

42

--------------------------------------------------------------------------------

 

 

(viii)                        New Lenders—Joinder.  Each New Lender shall
execute a joinder agreement in form and substance satisfactory to Administrative
Agent pursuant to which such New Lender shall join and become a party to this
Agreement and the other Loan Documents with a Revolving Credit Commitment in the
amount set forth in such lender joinder.

 

2.11                        Reduction of Revolving Credit Commitment.  The
Borrowers shall have the right at any time after the Closing Date upon five
(5) calendar days’ prior written notice to the Administrative Agent (or such
shorter period of time agreed to by the Administrative Agent) to permanently
reduce (ratably among the Lenders in proportion to their Ratable Shares) the
Revolving Credit Commitments, in a minimum amount of $500,000 and whole
multiples of $500,000, or to terminate completely the Revolving Credit
Commitments, without penalty or premium except as set forth herein, including
without limitation, in Section 5.6.2 [Replacement of a Lender], Section 5.8
[Increased Costs] and Section 5.10 [Indemnity]; provided that any such reduction
or termination shall be accompanied by prepayment of the Notes, together with
outstanding Commitment Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 5.10
[Indemnity] hereof) to the extent necessary to cause the aggregate Revolving
Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Credit Commitments as so reduced or terminated.  Any notice
to reduce the Revolving Credit Commitments under this Section 2.11 shall be
irrevocable; provided that a notice of termination of all Revolving Credit
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

3.                                      RESERVED

 

4.                                      INTEREST RATES

 

4.1                               Interest Rate Options.  The Borrower shall pay
interest in respect of the outstanding unpaid principal amount of the Loans as
selected by it from the Base Rate Option or LIBOR Rate Option set forth below
applicable to the Loans, it being understood that, subject to the provisions of
this Agreement, the Borrower may select different Interest Rate Options and
different Interest Periods to apply simultaneously to the Loans comprising
different Borrowing Tranches and may convert to or renew one or more Interest
Rate Options with respect to all or any portion of the Loans comprising any
Borrowing Tranche; provided that there shall not be at any one time outstanding
more than five (5) Borrowing Tranches in the aggregate among all of the Loans
and provided further that if an Event of Default or Potential Default exists and
is continuing, the Borrower may not request, convert to, or renew the LIBOR Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrower to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion.  If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.

 

43

--------------------------------------------------------------------------------


 

4.1.1                               Revolving Credit Interest Rate Options;
Swing Line Interest Rate.  The Borrower shall have the right to select from the
following Interest Rate Options applicable to the Revolving Credit Loans:

 

(i)                                     Revolving Credit Base Rate Option:  A
fluctuating rate per annum (computed on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed) equal to the Base Rate plus the
Applicable Margin, such interest rate to change automatically from time to time
effective as of the effective date of each change in the Base Rate; or

 

(ii)                                  Revolving Credit LIBOR Rate Option:  A
rate per annum (computed on the basis of a year of 360 days and actual days
elapsed) equal to the LIBOR Rate plus the Applicable Margin.

 

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

 

4.1.2                               [RESERVED]

 

4.1.3                               Rate Quotations.  The Borrower may call the
Administrative Agent on or before the date on which a Loan Request is to be
delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.

 

4.2                               Interest Periods.  At any time when the
Borrower shall select, convert to or renew a LIBOR Rate Option, the Borrower
shall notify the Administrative Agent thereof at least three (3) Business Days
prior to the effective date of such LIBOR Rate Option by delivering a Loan
Request.  The notice shall specify an Interest Period during which such Interest
Rate Option shall apply.  Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a LIBOR
Rate Option:

 

4.2.1                               Amount of Borrowing Tranche.  Each Borrowing
Tranche of Loans under the LIBOR Rate Option shall be in integral multiples of
$500,000 and not less than $1,000,000 and

 

4.2.2                               Renewals.  In the case of the renewal of a
LIBOR Rate Option at the end of an Interest Period, the first day of the new
Interest Period shall be the last day of the preceding Interest Period, without
duplication in payment of interest for such day.

 

4.3                               Interest After Default.  To the extent
permitted by Law, upon the occurrence of an Event of Default and until such time
such Event of Default shall have been cured or waived, and at the discretion of
the Administrative Agent or upon written demand by the Required Lenders to the
Administrative Agent:

 

4.3.1                               Letter of Credit Fees, Interest Rate.  The
Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.8.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum;

 

44

--------------------------------------------------------------------------------


 

4.3.2                               Other Obligations.  Each other Obligation
hereunder if not paid when due shall bear interest at a rate per annum equal to
the sum of the rate of interest applicable under the Revolving Credit Base Rate
Option plus an additional 2.0% per annum from the time such Obligation becomes
due and payable and until it is paid in full; and

 

4.3.3                               Acknowledgment.  The Borrower acknowledges
that the increase in rates referred to in this Section 4.3 reflects, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Lenders are entitled to
additional compensation for such risk; and all such interest shall be payable by
Borrower upon demand by Administrative Agent.

 

4.4                               LIBOR Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available.

 

4.4.1                               Unascertainable.  If on any date on which a
LIBOR Rate would otherwise be determined, the Administrative Agent shall have
determined that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining such LIBOR Rate, or

 

(ii)                                  a contingency has occurred which
materially and adversely affects the London interbank eurodollar market relating
to the LIBOR Rate, the Administrative Agent shall have the rights specified in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights].

 

4.4.2                               Illegality; Increased Costs; Deposits Not
Available.  If at any time any Lender shall have determined that:

 

(i)                                     the making, maintenance or funding of
any Loan to which a LIBOR Rate Option applies has been made impracticable or
unlawful by compliance by such Lender in good faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or

 

(ii)                                  such LIBOR Rate Option will not adequately
and fairly reflect the cost to such Lender of the establishment or maintenance
of any such Loan, or

 

(iii)                               after making all reasonable efforts,
deposits of the relevant amount in Dollars for the relevant Interest Period for
a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market, then the Administrative
Agent shall have the rights specified in Section 4.4.3 [Administrative Agent’s
and Lender’s Rights].

 

4.4.3                               Administrative Agent’s and Lender’s Rights. 
In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower.  Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the

 

45

--------------------------------------------------------------------------------


 

obligation of (A) the Lenders, in the case of such notice given by the
Administrative Agent, or (B) such Lender, in the case of such notice given by
such Lender, to allow the Borrower to select, convert to or renew a LIBOR Rate
Option shall be suspended until the Administrative Agent shall have later
notified the Borrower, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist.  If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans.  If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments].  Absent due notice from the Borrower of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.

 

4.5                               Selection of Interest Rate Options.  If the
Borrower fails to select a new Interest Period to apply to any Borrowing Tranche
of Loans under the LIBOR Rate Option at the expiration of an existing Interest
Period applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrower shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option commencing upon the last day of
the existing Interest Period.

 

5.                                      PAYMENTS

 

5.1                               Payments.  All payments and prepayments to be
made in respect of principal, interest, Commitment Fees, Letter of Credit Fees,
Administrative Agent’s Fee or other fees or amounts due from the Borrower
hereunder shall be payable prior to 1:00 p.m. on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without set-off, counterclaim or other
deduction of any nature, and an action therefor shall immediately accrue.  Such
payments shall be made to the Administrative Agent at the Principal Office for
the account of PNC with respect to the Swing Loans and for the ratable accounts
of the Lenders with respect to the Revolving Credit Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 1:00 p.m. by the Administrative Agent
with respect to the Loans and such payments are not distributed to the Lenders
on the same day received by the Administrative Agent, the Administrative Agent
shall pay the Lenders the Federal Funds Effective Rate with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders.  The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an “account stated.”

 

46

--------------------------------------------------------------------------------


 

5.2                               Pro Rata Treatment of Lenders.  Each borrowing
of Revolving Credit Loans shall be allocated to each Lender according to its
Ratable Share, and each selection of, conversion to or renewal of any Interest
Rate Option and each payment or prepayment by the Borrower with respect to
principal, interest, Commitment Fees and Letter of Credit Fees (but excluding
the Administrative Agent’s Fee and the Issuing Lender’s fronting fee) shall
(except as otherwise may be provided with respect to a Defaulting Lender and
except as provided in Section 4.4.3 [Administrative Agent’s and Lender’s Rights]
in the case of an event specified in Section 4.4 [LIBOR Rate Unascertainable;
Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased Costs]) be payable
ratably among the Lenders entitled to such payment in accordance with the amount
of principal, interest, Commitment Fees, Facility Fees and Letter of Credit
Fees, as set forth in this Agreement.  Notwithstanding any of the foregoing,
each borrowing or payment or prepayment by the Borrower of principal, interest,
fees or other amounts from the Borrower with respect to Swing Loans shall be
made by or to PNC according to Section 2.5.5 [Borrowings to Repay Swing Loans].

 

5.3                               Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff, counterclaim or banker’s lien, by
receipt of voluntary payment, by realization upon security, or by any other
non-pro rata source, obtain payment in respect of any principal of or interest
on any of its Loans or other obligations hereunder resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, together with interest or other amounts, if any, required by
Law (including court order) to be paid by the Lender or the holder making such
purchase; and

 

(ii)                                  the provisions of this Section 5.3 shall
not be construed to apply to (x) any payment made by the Loan Parties pursuant
to and in accordance with the express terms of the Loan Documents or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 5.3 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
but without duplication as fully as if such Lender were a direct creditor of
each Loan Party in the amount of such participation.

 

47

--------------------------------------------------------------------------------


 

5.4                               Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Lender hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

5.5                               Interest Payment Dates.  Interest on Loans to
which the Base Rate Option applies shall be due and payable in arrears on each
Payment Date.  Interest on Loans to which the LIBOR Rate Option applies shall be
due and payable on the last day of each Interest Period for those Loans. 
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. 
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

 

5.6                               Voluntary Prepayments.

 

5.6.1                               Right to Prepay.  The Borrower shall have
the right at its option from time to time to prepay the Loans in whole or part
without premium or penalty (except as provided in Section 5.6.2 [Replacement of
a Lender] below, in Section 5.8 [Increased Costs] and Section 5.10
[Indemnity]).  Whenever the Borrower desires to prepay any part of the Loans, it
shall provide a prepayment notice to the Administrative Agent by 1:00 p.m. at
least one (1) Business Day prior to the date of prepayment of the Revolving
Credit Loans or no later than 1:00 p.m. on the date of prepayment of Swing
Loans, setting forth the following information:

 

(w)                               the date, which shall be a Business Day, on
which the proposed prepayment is to be made;

 

(x)                                 a statement indicating the application of
the prepayment between the Revolving Credit Loans and Swing Loans;

 

(y)                                 a statement indicating the application of
the prepayment between Loans to which the Base Rate Option applies and Loans to
which the LIBOR Rate Option applies; and

 

(z)                                  the total principal amount of such
prepayment, which shall not be less than the lesser of (i) the Revolving
Facility Usage or (ii) $500,000 for any Swing Loan or $500,000 for any Revolving
Credit Loan.

 

All prepayment notices shall be irrevocable; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
all Revolving

 

48

--------------------------------------------------------------------------------


 

Credit Commitments as contemplated by Section 2.11 [Reduction of Revolving
Credit Commitment], then such notice of prepayment may be revoked if such notice
of termination is revoked in accordance with Section 2.11 [Reduction of
Revolving Credit Commitment].  The principal amount of the Loans for which a
prepayment notice is given, together with interest on such principal amount
except with respect to Loans to which the Base Rate Option applies, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made.   Except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR Rate Option applies.  Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.10 [Indemnity].

 

5.6.2                               Replacement of a Lender.  In the event any
Lender (i) gives notice under Section 4.4 [LIBOR Rate Unascertainable, Etc.],
(ii) requests compensation under Section 5.8 [Increased Costs], or requires the
Borrower to pay any Indemnified Taxes or additional amount to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
(iii) is a Defaulting Lender, (iv) becomes subject to the control of an Official
Body (other than normal and customary supervision), or (v) is a Non-Consenting
Lender referred to in Section 11.2 [Modifications, Amendments or Waivers], then
in any such event the Borrower may, at its sole expense, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.9 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.9 [Successors
and Assigns];

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and Participation
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 5.10 [Indemnity]) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 5.8.1 [Increased Costs Generally] or
payments required to be made pursuant to Section 5.9 [Taxes], such assignment
will result in a reduction in such compensation or payments thereafter; and

 

(iv)                              such assignment does not conflict with
applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

49

--------------------------------------------------------------------------------


 

5.7                               Mandatory Prepayments.

 

5.7.1                               Sale of Assets.  Within five (5) Business
Days (or upon receipt if later, but in no event to exceed seventy five (75)
after receipt) of any sale of assets authorized by Sections 8.2.7(iv), (v) and
(vii) [Disposition of Assets or Subsidiaries], the Borrower shall make a
mandatory prepayment of principal on the Revolving Loans equal to the sum of the
after-tax proceeds (as estimated in good faith by the Borrower) less any
reasonable commissions and other reasonable and customary transaction costs,
fees and expenses properly attributable to such sales, subject to Borrowers’
ability to reborrow Revolving Loans in accordance with the terms of the
Agreement.

 

5.7.2                               Application Among Interest Rate Options. 
All prepayments required pursuant to this Section 5.7 shall first be applied
among the Interest Rate Options to the principal amount of the Loans subject to
the Base Rate Option, then to Loans subject to a LIBOR Rate Option.  In
accordance with Section 5.10 [Indemnity], the Borrower shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a LIBOR Rate Option on
any day other than the last day of the applicable Interest Period.

 

5.8                               Increased Costs.

 

5.8.1                               Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or the Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender, the Issuing Lender or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

50

--------------------------------------------------------------------------------


 

5.8.2                               Capital Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law affecting such Lender or the
Issuing Lender or any lending office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s or
the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

 

5.8.3                               Certificates for Reimbursement; Repayment of
Outstanding Loans; Borrowing of New Loans.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in Sections 5.8.1 [Increased Costs Generally] or 5.8.2 [Capital
Requirements] and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the Issuing Lender, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

5.8.4                               Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the Issuing Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than one
hundred eighty (180) calendar days prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the one hundred eighty (180) calendar day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

5.9                               Taxes.

 

5.9.1                               Issuing Lender.  For purposes of this
Section 5.9, the term “Lender” includes the Issuing Lender.

 

5.9.2                               Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be without deduction or withholding for any Taxes, except as
required by applicable Law.  If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall

 

51

--------------------------------------------------------------------------------


 

timely pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

5.9.3                               Payment of Other Taxes by the Loan Parties. 
The Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

5.9.4                               Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.9 [Taxes]) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable and documented expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

5.9.5                               Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of any of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.9.4
[Participations] relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].

 

5.9.6                     Evidence of Payments.  As soon as practicable after
any payment of Taxes by any Loan Party to an Official Body pursuant to this
Section 5.9 [Taxes], such Loan Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

52

--------------------------------------------------------------------------------

 

 

5.9.7                               Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.9.7(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person.

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

53

--------------------------------------------------------------------------------


 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 5.9.7(A) to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 5.9.7(D) on behalf of each such direct and indirect
partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Upon reasonable request of the Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 5.9.7.  Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly (and in any event

 

54

--------------------------------------------------------------------------------


 

within twenty (20) calendar days after such expiration, obsolescence or
inaccuracy) notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

5.9.8                     Treatment of Certain Refunds.   If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.9 [Taxes] (including by the payment of additional amounts pursuant to
this Section 5.9 [Taxes]), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 5.9 [Taxes] with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Official Body
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body.  Notwithstanding
anything to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

5.9.9                     Survival.   Each party’s obligations under this
Section 5.9 [Taxes] shall survive the resignation of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all Obligations.

 

5.10                        Indemnity.  In addition to the compensation or
payments required by Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the
Borrower shall indemnify each Lender against all liabilities, losses or expenses
(including loss of anticipated profits, any foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan, from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract) which such Lender sustains or incurs as a consequence of any:

 

(i)                                     payment, prepayment, conversion or
renewal of any Loan to which a LIBOR Rate Option applies on a day other than the
last day of the corresponding Interest Period (whether or not such payment or
prepayment is mandatory, voluntary or automatic and whether or not such payment
or prepayment is then due),

 

(ii)                                  attempt by the Borrower to revoke
(expressly, by later inconsistent notices or otherwise) in whole or part any
Loan Requests under Section 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests] or Section 4.2 [Interest Periods] or notice relating to prepayments
under Section 5.6 [Voluntary Prepayments], or

 

55

--------------------------------------------------------------------------------


 

(iii)                               default by the Borrower in the performance
or observance of any covenant or condition contained in this Agreement or any
other Loan Document, including any failure of the Borrower to pay when due (by
acceleration or otherwise) any principal, interest, Commitment Fee or any other
amount due hereunder.

 

If any Lender sustains or incurs any such loss or expense, it shall promptly
upon knowledge of such loss or expense notify the Borrower of the amount
determined in good faith by such Lender (which determination may include such
assumptions, allocations of costs and expenses and averaging or attribution
methods as such Lender shall deem reasonable) to be necessary to indemnify such
Lender for such loss or expense.  Such notice shall set forth in reasonable
detail the basis for such determination.  Such amount shall be due and payable
by the Borrower to such Lender ten (10) Business Days after such notice is
given.

 

5.11                        Settlement Date Procedures. In order to minimize the
transfer of funds between the Lenders and the Administrative Agent, the Borrower
may borrow, repay and reborrow Swing Loans and PNC may make Swing Loans as
provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates.  The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”).  On such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on Mandatory Prepayment Dates and may at its option effect settlement on any
other Business Day.  These settlement procedures are established solely as a
matter of administrative convenience, and nothing contained in this Section 5.11
shall relieve the Lenders of their obligations to fund Revolving Credit Loans on
dates other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan
Commitment].  The Administrative Agent may at any time at its option for any
reason whatsoever require each Lender to pay immediately to the Administrative
Agent such Lender’s Ratable Share of the outstanding Revolving Credit Loans and
each Lender may at any time require the Administrative Agent to pay immediately
to such Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.

 

5.12                        Mitigation Obligations.  If any Lender requests
compensation under Section 5.8, or the Borrower is required to pay any
additional amount to any Lender or any Official Body for the account of any
Lender pursuant to Section 5.9, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to Section 5.8 or 5.9, as the case may be, in the future,
(ii) would not subject such Lender to any unreimbursed cost or expense,
(iii) would not otherwise be disadvantageous to such Lender in any material
respect and (iv) would not require such Lender to take any action inconsistent
with its internal policies or legal or regulatory restrictions.  The Borrower
hereby agrees to pay all reasonable and documented costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

56

--------------------------------------------------------------------------------


 

6.                                      REPRESENTATIONS AND WARRANTIES

 

6.1                               Representations and Warranties.  The Loan
Parties, jointly and severally, represent and warrant to the Administrative
Agent and each of the Lenders as follows:

 

6.1.1                               Organization and Qualification; Power and
Authority; Compliance With Laws; Title to Properties; Event of Default.  Each
Loan Party and each Subsidiary of each Loan Party (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, (iii) is
duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 6.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, except where the failure to be so licensed
or qualified would not constitute a Material Adverse Change, (iv) has full power
to enter into, execute, deliver and carry out this Agreement and the other Loan
Documents to which it is a party, to incur the Indebtedness contemplated by the
Loan Documents and to perform its Obligations under the Loan Documents to which
it is a party, and all such actions have been duly authorized by all necessary
proceedings on its part, (v) is in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in Section 6.1.14 [Environmental Matters]) in all jurisdictions in which any
Loan Party or Subsidiary of any Loan Party is presently or will be doing
business except where the failure to do so would not constitute a Material
Adverse Change, and (vi) has good and valid title to or valid leasehold interest
in all properties, assets and other rights which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all Liens and encumbrances except Permitted Liens.  No Event of Default or
Potential Default exists or is continuing.

 

6.1.2                               Subsidiaries and Owners; Investment
Companies.  Schedule 6.1.2 states (i) the name of each of the Borrower’s
Subsidiaries, its jurisdiction of organization and the amount, percentage and
type of equity interests in such Subsidiary (the “Subsidiary Equity Interests”),
(ii) the name of each holder of an equity interest in the Borrower (other than
Crocs) and the amount, percentage and type of such equity interest (the
“Borrower Equity Interests”), and (iii) any options, warrants or other rights
outstanding to purchase any such equity interests referred to in clause (i) or
(ii) (collectively the “Equity Interests”).  The Borrower and each Subsidiary of
the Borrower has good and valid title to all of the Subsidiary Equity Interests
it purports to own, free and clear in each case of any Lien (other than
restrictions on transfer arising under securities laws applicable to securities
generally) and all such Subsidiary Equity Interests have been validly issued,
fully paid and nonassessable.  None of the Loan Parties or Subsidiaries of any
Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940.

 

6.1.3                               Validity and Binding Effect.  This Agreement
and each of the other Loan Documents (i) has been duly and validly executed and
delivered by each Loan Party, and (ii) constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party which is or will be a party
thereto, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting

 

57

--------------------------------------------------------------------------------


 

creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

6.1.4                               No Conflict; Material Agreements; Consents. 
Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents).  There is no default under such
material agreement (referred to above) and none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law, in each
case, which would result in a Material Adverse Change.  No consent, approval,
exemption, order or authorization of, or a registration or filing with, any
Official Body or any other Person is required by any Law or any agreement in
connection with the execution, delivery and carrying out of this Agreement and
the other Loan Documents, except filings required to perfect security interests
granted in the Loan Documents.

 

6.1.5                               Litigation.  Except as set forth on Schedule
6.1.5, there are no actions, suits, proceedings or investigations pending or, to
the knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or in equity before any Official Body as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Change.  None of the Loan Parties or any Subsidiaries of any Loan Party
is in violation of any order, writ, injunction or any decree of any Official
Body which could reasonably be expected to result in any Material Adverse
Change.

 

6.1.6                               Financial Statements.

 

(i)                                     Historical Statements.  The Borrower has
delivered to the Administrative Agent copies of its audited consolidated
year-end financial statements for and as of the end of the fiscal years ended
December 31, 2010.  In addition, the Borrower has delivered to the
Administrative Agent copies of its unaudited consolidated interim financial
statements for the fiscal year to date and as of the end of the fiscal quarter
ended September 30, 2011 (all such annual and interim statements being
collectively referred to as the “Statements”).  The Statements were compiled
from the books and records maintained by the Borrower’s management, are correct
and complete and fairly represent the consolidated financial position of the
Borrower and its Subsidiaries as of the respective dates thereof and the results
of operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year-end audit adjustments and the absence of footnotes.

 

58

--------------------------------------------------------------------------------


 

(ii)                                  Accuracy of Financial Statements.  Neither
the Borrower nor any Subsidiary of the Borrower has any liabilities, contingent
or otherwise, or forward or long-term commitments that are not disclosed in the
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of the Borrower or any
Subsidiary of the Borrower which could reasonably be expected to cause a
Material Adverse Change.  Since December 31, 2010,  no Material Adverse Change
has occurred.

 

6.1.7                               Margin Stock.  None of the Loan Parties or
any Subsidiaries of any Loan Party engages or intends to engage principally, or
as one of its important activities, in the business of extending credit for the
purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U, T or X as promulgated by the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any Loan has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

 

6.1.8                               Full Disclosure.  Neither this Agreement nor
any other Loan Document, nor any certificate, statement, agreement or other
documents furnished to the Administrative Agent or any Lender in connection
herewith or therewith, contains, when taken as a whole, any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.  There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, or results of operations of any Loan Party or Subsidiary of any Loan
Party which has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

 

6.1.9                               Taxes.  All federal, state, local and other
tax returns required to have been filed with respect to each Loan Party and each
Subsidiary of each Loan Party have been filed, and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that (i) such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made and (ii) the failure to do so would not result in a Material Adverse
Change.

 

6.1.10                        Patents, Trademarks, Copyrights, Licenses, Etc. 
Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted

 

59

--------------------------------------------------------------------------------


 

and planned to be conducted by such Loan Party or Subsidiary, without known
possible, alleged or actual conflict with the rights of others that would result
in a Material Adverse Change.

 

6.1.11                        Liens in the Collateral.  The Liens in the
Collateral granted to the Administrative Agent for the benefit of the Lenders
pursuant to the Patent, Trademark and Copyright Security Agreement, the Pledge
Agreement and the Security Agreement (collectively, the “Collateral Documents”)
constitute and will continue to constitute Prior Security Interests in the
Collateral (assuming the due filing of all financing statements and similar
documents necessary to perfect such Liens).  All filing fees and other expenses
in connection with the perfection of such Liens have been or will be paid by the
Borrower.

 

6.1.12                        Insurance.  The properties of each Loan Party and
each of its Subsidiaries are insured pursuant to policies and other bonds which
are valid and in full force and effect and which provide adequate coverage from
reputable and financially sound insurers in amounts sufficient to insure the
assets and risks of each such Loan Party and Subsidiary in accordance with
prudent business practice in the industry of such Loan Parties and Subsidiaries,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change.

 

6.1.13                        ERISA Compliance.  (i)  Each Plan is set forth on
Schedule 6.1.13 hereof, which schedule shall be delivered to Administrative
Agent within thirty (30) days after the Closing Date.   Except as would not
result in a Material Adverse Change, (a) each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws, (b) each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS, an application for such a letter is currently being processed by the
IRS with respect thereto or is a prototype or volume submitter plan entitled to
rely on the favorable opinion or advisory letter issued by the IRS to the
sponsor of such prototype or volume submitter plan, and, to the knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification and (c) the Borrower and each ERISA Affiliate have made all
required contributions to each Plan and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

 

(ii)                                  Except as would not result in a Material
Adverse Change, (a) no ERISA Event has occurred or is reasonably expected by the
Borrower or any ERISA Affiliate to occur; (b) no Pension Plan has an unfunded
pension liability (i.e. excess of benefit liabilities over the current value of
that Pension Plan’s assets, determined in accordance with the assumptions used
for funding the Pension Plan for the applicable plan year); (c) neither Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, a
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (d) to the
knowledge of the Borrower or any ERISA Affiliate, neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and, to the knowledge of the Borrower or any ERISA Affiliate, no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (e) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or

 

60

--------------------------------------------------------------------------------


 

4212(c) of ERISA; and (f) neither Borrower nor any ERISA Affiliate has breached
any responsibilities, obligations or duties imposed upon it by ERISA with
respect to any Plan.

 

6.1.14                        Environmental Matters.  Each Loan Party is and, to
the knowledge of each respective Loan Party and each of its Subsidiaries is and
has been in compliance with applicable Environmental Laws except as disclosed on
Schedule 6.1.14; and except where the failure to comply would not reasonably be
expected to result in a Material Adverse Change.

 

6.1.15                        Solvency.  Before and after giving effect to the
initial Loans hereunder, each of the Loan Parties is Solvent.

 

6.1.16                        Anti-Terrorism Laws.  (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.(32)

 

6.2                               Updates to Schedules.  Should any of the
information or disclosures provided on any of the Schedules attached hereto
become outdated or incorrect in any material respect, the Borrower shall
promptly provide the Administrative Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same.  No Schedule shall be deemed to have been amended, modified or superseded
by any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured thereby, unless and until the Required
Lenders, in their sole and absolute discretion, shall have accepted in writing
such revisions or updates to such Schedule; [provided however, that the Borrower
may update (i) Schedules 6.1.1 and (ii) Schedule 6.1.2 in connection with any
transaction permitted under Sections 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions], 8.2.7 [Dispositions of Assets or Subsidiaries]
and 6.2.9 [Subsidiaries, Partnerships and Joint Ventures] without any Lender
approval.

 

7.                                      CONDITIONS OF LENDING AND ISSUANCE OF
LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions (or waiver thereof in accordance with
Section 11.1):

 

7.1                               First Loans and Letters of Credit.

 

7.1.1                               Deliveries.  On the Closing Date, the
Administrative Agent shall have received each of the following in form and
substance satisfactory to the Administrative Agent:

 

--------------------------------------------------------------------------------

(32)  5th Amendment

 

61

--------------------------------------------------------------------------------


 

(i)                                     A certificate of each of the Loan
Parties signed by an Authorized Officer, dated the Closing Date stating that
(w) all representations and warranties of the Loan Parties set forth in this
Agreement are true and correct in all material respects, (x) the Loan Parties
are in compliance with each of the covenants and conditions hereunder, (y) no
Event of Default or Potential Default exists, and (z) no Material Adverse Change
has occurred since the date of the last audited financial statements of the
Borrower delivered to the Administrative Agent;

 

(ii)                                  A certificate dated as of the Closing Date
and signed by the Secretary or an Assistant Secretary of each of the Loan
Parties, certifying as appropriate as to: (a) all action taken by each Loan
Party in connection with this Agreement and the other Loan Documents; (b) the
names of the Authorized Officers authorized to sign the Loan Documents and their
true signatures; and (c) copies of its organizational documents as in effect on
the Closing Date certified by the appropriate state official where such
documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized or qualified to do business;

 

(iii)                               This Agreement and each of the other Loan
Documents signed by an Authorized Officer and all appropriate financing
statements and appropriate stock powers and certificates evidencing the pledged
Collateral;

 

(iv)                              A written opinion of counsel for the Loan
Parties acceptable to Administrative Agent in its reasonable discretion;

 

(v)                                 Evidence that adequate insurance, including
flood insurance, if applicable, required to be maintained under this Agreement
is in full force and effect, with additional insured, mortgagee and lender loss
payable special endorsements attached thereto in form and substance satisfactory
to the Administrative Agent and its counsel naming the Administrative Agent as
additional insured, mortgagee and lender loss payee;

 

(vi)                              A duly completed Compliance Certificate as of
the last day of the fiscal quarter of Borrower most recently ended prior to the
Closing Date, signed by an Authorized Officer of Borrower;

 

(vii)                           All material consents required to effectuate the
transactions contemplated hereby;

 

(viii)                        A Lien search in acceptable scope and with
acceptable results;

 

(ix)                              An executed landlord’s waiver or other lien
waiver agreement from the lessor, warehouse operator or other applicable Person
for each leased Collateral location as required under the Security Agreement;
and

 

(x)                                 Such other documents in connection with such
transactions as the Administrative Agent or said counsel may reasonably request.

 

7.1.2                     Payment of Fees.  The Borrower shall have paid all
fees payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document.

 

62

--------------------------------------------------------------------------------

 

 

7.2                               Each Loan or Letter of Credit.  At the time of
making any Loans or issuing, extending or increasing any Letters of Credit and
after giving effect to the proposed extensions of credit: (i) the
representations and warranties of the Loan Parties shall then be true and
correct in all material respects, except where such representation or warranty
is made as of a specified date, in which case, as of such specified date,
(ii) no Event of Default or Potential Default shall have occurred and be
continuing, (iii) the making of the Loans or issuance, extension or increase of
such Letter of Credit shall not contravene any Law applicable to any Loan Party
or Subsidiary of any Loan Party or any of the Lenders, and (iv) the Borrower
shall have delivered to the Administrative Agent a duly executed and completed
Loan Request or to the Issuing Lender an application for a Letter of Credit, as
the case may be.

 

8.                                      COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

 

8.1                               Affirmative Covenants.

 

8.1.1                               Preservation of Existence, Etc.  Each Loan
Party shall, and shall cause each of its Subsidiaries to (i) maintain its legal
existence as a corporation, limited partnership or limited liability company and
its good standing in its jurisdiction of formation or incorporation, and
(ii) maintain its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except where the failure
to do so would not result in a Material Adverse Change and as otherwise
expressly permitted in Section 8.2.6 [Liquidations, Mergers, Etc.].

 

8.1.2                               Payment of Liabilities, Including Taxes,
Etc.  Each Loan Party shall, and shall cause each of its Subsidiaries to, duly
pay and discharge all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that (i) such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made and (ii) the failure to do so would not result in a Material Adverse
Change.

 

8.1.3                               Maintenance of Insurance.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, insure its properties and
assets against loss or damage by fire and such other insurable hazards as such
assets are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability and business interruption insurance) and
against other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent.  The Loan Parties shall comply with the
covenants and provide the endorsement set forth on Schedule 8.1.3 relating to
property and related insurance policies covering the Collateral.

 

63

--------------------------------------------------------------------------------


 

8.1.4                               Maintenance of Properties and Leases.  Each
Loan Party shall, and shall cause each of its Subsidiaries to, maintain in good
repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

 

8.1.5                               Visitation Rights.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, permit any of the officers or
authorized employees or representatives of the Administrative Agent to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, as long as, absent the occurrence and during the
continuance of an Event of Default, such inspections and examinations do not
cause an undue disruption of the business of the Loan Parties and their
Subsidiaries, provided that so long as no Default or Event of Default has
occurred and is continuing, the Administrative Agent  shall provide the Borrower
and the Administrative Agent with reasonable notice prior to any visit or
inspection.

 

8.1.6                               Keeping of Records and Books of Account. 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

8.1.7                               Compliance with Laws; Use of Proceeds.  Each
Loan Party shall, and shall cause each of its Subsidiaries to, comply with all
applicable Laws, including all Environmental Laws, except where failure to do so
would not result in a Material Adverse Change.  The Loan Parties will use the
Letters of Credit and the proceeds of the Loans only in accordance with
Section 2.7 [Use of Proceeds] and as permitted by applicable Law.

 

8.1.8                               Further Assurances.  Each Loan Party shall,
from time to time, at its expense, faithfully preserve and protect the
Administrative Agent’s Lien on and Prior Security Interest in the Collateral and
all other real and personal property of the Loan Parties whether now owned or
hereafter acquired as a continuing first priority perfected Lien, subject only
to Permitted Liens, and shall do such other acts and things as the
Administrative Agent in its sole discretion may deem reasonably necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce its rights and
remedies thereunder with respect to the Collateral.

 

8.1.9                               Anti-Terrorism Laws.Each Loan Party
covenants and agrees that (i) no Covered Entity will become a Sanctioned Person,
(ii) no Covered Entity, either in its own right or through any third party, will
(A) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C)

 

64

--------------------------------------------------------------------------------


 

engage in any dealings or transactions prohibited by any Anti-Terrorism Law or
(D) use the Loans or any Letter of Credit to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law, (iii) the funds used
to repay the Obligations will not be derived from any unlawful activity,
(iv) each Covered Entity shall comply with all Anti-Terrorism Laws and (v) the
Loan Parties shall promptly notify the Administrative Agent in writing upon the
occurrence of a Reportable Compliance Event.(33)

 

8.2                               Negative Covenants.

 

8.2.1                               Indebtedness.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, at any time create,
incur, assume or suffer to exist any Indebtedness, except:

 

(i)                                     Indebtedness under the Loan Documents;

 

(ii)                                  Indebtedness incurred with respect to
Purchase Money Security Interests and Capitalized Leases as and to the extent
permitted under Section 8.2.13 [Capital Expenditures and Leases];

 

(iii)                               Indebtedness of a Loan Party to another Loan
Party which is subordinated pursuant to the Intercompany Subordination
Agreement;

 

(iv)                              Indebtedness owing to Foreign Subsidiaries to
the extent that such Indebtedness is subordinated to the Obligations pursuant to
the Intercompany Subordination Agreement and such Indebtedness does not exceed
$50,000,000 outstanding in the aggregate at any time;(34)

 

(v)                                 Any (i) Lender Provided Hedge, (ii) Other
Hedging Transaction approved by the Administrative Agent and (iii) Indebtedness
under any Other Lender Provided Financial Services Product; provided however,
the Loan Parties and their Subsidiaries shall enter into a Lender Provided Hedge
or Other Hedging Transaction only for hedging (rather than speculative)
purposes;

 

(vi)                              Guaranties of Indebtedness of Foreign
Subsidiaries as permitted by Section 8.2.3(iii) and (iv) [Guaranties];(35)

 

(vii)                           Indebtedness existing on the date hereof and set
forth on Schedule 8.2.1 and Permitted Refinancings thereof;

 

(viii)                        Indebtedness of any Loan Party or any of its
Subsidiaries as an account party in respect of trade letters of credit;

 

--------------------------------------------------------------------------------

(33)  5th Amendment

(34)  1st Amendment

(35)  2nd Amendment

 

65

--------------------------------------------------------------------------------


 

(ix)                              Endorsements of items for deposit or
collection of commercial paper received in the ordinary course of business;

 

(x)                                 Indebtedness issued in the ordinary course
of business solely to support any insurance or self-insurance obligations
(including to secure workers’ compensation and other similar insurance
coverages);

 

(xi)                              Indebtedness in respect of netting services,
cash management, overdraft protections and otherwise in connection with deposit
accounts;

 

(xii)                           Unsecured Indebtedness to evidence the purchase
price of capital stock, options or warrants of any Loan Party purchased from
current or former officers, directors and employees of such Loan Party;

 

(xiii)                        Indebtedness consisting of reimbursement
obligations under surety, indemnity, performance, release and appeal bonds and
guarantees thereof and letters of credit required in the ordinary course of
business or in connection with the enforcement of rights or claims of the Loan
Parties and their Subsidiaries, in each case to the extent a Letter of Credit
supports in whole or in part the obligations of the Loan Parties or any of their
Subsidiaries with respect to such bonds, guarantees or letters of credit;

 

(xiv)                       Obligations for payment of rent under operating
leases if and to the extent such leases are or would be classified as operating
leases under Financial Accounting Standards Board Accounting Standards
Codification 840 as in effect as of the date of this Agreement but are required
to be reclassified as capital leases as a result of amendments to Financial
Accounting Standards Board Account Standards Codification 840 made in accordance
with those account standards proposed in the Proposed Accounting Standards
Update exposure draft issued on August 17, 2010;

 

(xv)                          Unsecured Indebtedness in an amount not exceeding
$1,000,000 outstanding at any time in addition to any other amounts permitted
under this Section 8.2.1;

 

(xvi)                       Indebtedness of Foreign Subsidiaries from third
party lenders and guaranties thereof permitted under
Section 8.2.3(iii) [Guaranties] in an aggregate amount not to exceed $75,000,000
at any time;(36)

 

(xvii)                    Guarantees of third party loans to franchisees of
retail stores not to exceed $3,000,000 in the aggregate outstanding at any time;

 

(xviii)                 Indebtedness of Foreign Subsidiaries owing to another
Foreign Subsidiary; and

 

(xix)                       Unsecured guaranties of Indebtedness of the
Borrowers permitted by Section 8.2.3(i) [Guaranties].

 

--------------------------------------------------------------------------------

(36)  6th Amendment

 

66

--------------------------------------------------------------------------------


 

8.2.2                               Liens; Lien Covenants.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time
create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

 

8.2.3                               Guaranties.  Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, at any time, directly or
indirectly, become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for (i) unsecured guaranties of
Indebtedness of the Borrowers permitted hereunder, (ii) the endorsement of
checks in the ordinary course of business, (iii)  guaranties by Crocs or any
Foreign Subsidiary of Indebtedness not to exceed $75,000,000 in the aggregate
outstanding at any time (excluding guaranties of Lender Provided Hedges);(37)
(iv) guaranties by Crocs of obligations of Foreign Subsidiaries under Lender
Provided Hedges; (v) guaranties by Crocs of contractual obligations of Foreign
Subsidiaries that do not constitute Indebtedness and (vi) guaranties of
third-party loans to franchisees of retail stores and other non-Affiliate third
parties, which together with any loans or advances permitted under
Section 8.2.4(vi) [Loans and Investments] hereof, shall not exceed $5,000,000 in
the aggregate outstanding at any time.(38)

 

8.2.4                               Loans and Investments.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time
make or suffer to remain outstanding any loan or advance to, or purchase,
acquire or own any stock, bonds, notes or securities of, or any partnership
interest (whether general or limited) or limited liability company interest in,
or any other investment or interest in, or make any capital contribution to, any
other Person, or agree, become or remain liable to do any of the foregoing,
except:

 

(i)                                     trade credit extended on usual and
customary terms in the ordinary course of business;

 

(ii)                                  as disclosed on Schedule 8.2.4 hereof;

 

(iii)                               advances to employees to meet expenses
incurred by such employees in the ordinary course of business;

 

(iv)                              investments in and loans and advances to
Foreign Subsidiaries to the extent that (A) such intercompany loans do not
exceed $50,000,000 in the aggregate outstanding at any time, (b) no Potential
Default or Event of Default has occurred or would occur after giving pro forma
effect to such intercompany loans, and (c) Availability is greater than or equal
to $35,000,000 after giving pro forma effect to such intercompany loans;(39)

 

(v)                                 (a) Permitted Investments and (b) Permitted
Foreign Investments by Foreign Subsidiaries;

 

--------------------------------------------------------------------------------

(37)  6th Amendment

(38)  2nd Amendment

(39)  6th Amendment

 

67

--------------------------------------------------------------------------------


 

(vi)                              loans, advances and other investments in
franchisees of retail stores and other non-Affiliate third parties, which
together with any guaranties permitted under Section 8.2.3(vi) [Guaranties]
hereof, shall  not exceed $5,000,000  in the aggregate outstanding at any
time;(40)

 

(vii)                           loans, advances and other investments in other
Loan Parties; and

 

(viii)                        loans, advances and other investments between or
among Foreign Subsidiaries.

 

8.2.5                               Dividends and Related
Distributions.8.2.6      Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, make or pay, or agree to become or remain
liable to make or pay, any dividend or other distribution of any nature (whether
in cash, property, securities or otherwise) on account of or in respect of its
shares of capital stock, partnership interests or limited liability company
interests on account of the purchase, redemption, retirement or acquisition of
its shares of capital stock (or warrants, options or rights therefor),
partnership interests or limited liability company interests, except:

 

(i)                                     dividends or other distributions payable
(A) from any Loan Party to another Loan Party, (B) from any Foreign Subsidiary
to any Loan Party or any of its Subsidiaries and (C) from any Subsidiary of a
Loan Party to any Loan Party;

 

(ii)                                  any purchase, redemption or retirement in
connection with a transaction permitted by Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions];

 

(iii)                               purchases, redemptions or retirements of
equity interests of any Borrower (A) during the period from January 1, 2014
through December 31, 2014 in the amount not exceeding $146,000,000; (B) during
the period from July 1, 2015 through September 30, 2015, in the amount not
exceeding $40,000,000 and (C) during the period from October 1, 2015 through
December 31, 2015, in an amount not to exceed $15,000,000 so long as (I) no
Potential Default or Event of Default has occurred and is continuing or would
occur, and (II) such purchases, redemptions or retirements are made solely with
Borrowers’ unrestricted cash on hand and not with proceeds of Revolving Credit
Loans; and (D) at all times thereafter, so long as (1) the aggregate amount of
all such purchases, redemptions or retirements does not exceed (x) $350,000,000
in the aggregate since January 1, 2014 and (y) $200,000,000 in the aggregate in
any fiscal year, (2) at the time of and after giving pro forma effect to such
purchases, redemptions or retirements, (I) no Potential Default or Event of
Default has occurred and is continuing or would occur, and (II) Revolver
Availability is not less than $25,000,000, and (3) Administrative Agent and
Lenders shall have received the quarterly financial statements required under
Section 8.3.1 hereof for the fiscal quarter ending December 31, 2015 together
with a Compliance Certificate evidencing that the Fixed Charge Coverage Ratio
for such fiscal quarter is not less than 1.00 to 1.00 (notwithstanding the
minimum required Fixed Charge Coverage Ratio set forth in Section 8.2.14 for
such fiscal quarter); provided, that, if Borrowers do not have a Fixed Charge
Coverage Ratio of at least 1.00 to 1.00 for the fiscal quarter ending
December 31, 2015, Borrowers shall be permitted to make such purchases,
redemptions or retirements of equity

 

--------------------------------------------------------------------------------

(40)  2nd Amendment

 

68

--------------------------------------------------------------------------------


 

interests of any Borrower upon (X) satisfaction of the conditions set forth in
clauses (I) and (II) of this Section (D), and (Y) delivery to Administrative
Agent and Lenders of the quarterly financial statements required under
Section 8.3.1 hereof for any subsequent fiscal quarter together with a
Compliance Certificate evidencing that the Fixed Charge Coverage Ratio for such
fiscal quarter is not less than the ratio then required under Section 8.2.14 for
such fiscal quarter;(41)

 

(iv)                              [reserved]; and(42)

 

(v)                                 (i) regularly scheduled quarterly dividends
to the holders of the preferred stock issued pursuant to the Preferred Stock
Issuance in substantially the form of the Certificate of Designations of
Series A Convertible Preferred Stock delivered to Agent on the Third Amendment
Date, in an amount not to exceed 6% per annum, and (ii) in the event Borrowers
fail to pay the regularly scheduled quarterly dividends referenced in clause
(v)(i) above, regularly scheduled quarterly dividends to the holders of the
preferred stock issued pursuant to the Preferred Stock Issuance in substantially
the form of the Certificate of Designations of Series A Convertible Preferred
Stock delivered to Agent on the Third Amendment Date, at a default or penalty
rate in an amount not to exceed 8% per annum, so long as, in each case, at the
time of and after giving Pro Forma effect to the making of such dividend no
Potential Default or Event of Default has occurred and is continuing or would
occur.(43)

 

8.2.6                               Liquidations, Mergers, Consolidations,
Acquisitions.  Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, dissolve, liquidate or wind-up its affairs, or become a
party to any merger or consolidation, or acquire by purchase, lease or otherwise
all or substantially all of the assets or capital stock of any other Person
except (i) any Borrower may merge or consolidate with or into another Borrower,
(ii) any Borrower may acquire all of the assets or equity interests of another
Borrower, (iii) Permitted Acquisitions, and (iv) repurchases of franchisee-owned
retail stores for cash consideration not to exceed, together with outstanding
loans, advances and other investments in such franchisees permitted under
Section 8.2.4(vi) [Loans and Investments] and guarantees permitted under
Section 8.2.3(vi) [Guaranties], $5,000,000 in the aggregate.(44)

 

8.2.7                               Dispositions of Assets or Subsidiaries. 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

 

(i)                                     transactions involving the sale of
inventory in the ordinary course of business;

 

--------------------------------------------------------------------------------

(41)  9th Amendment

(42)  6th Amendment

(43)  3rd Amendment

(44)  2nd Amendment

 

69

--------------------------------------------------------------------------------


 

(ii)                                  the licensing of the Borrower’s
intellectual property in the ordinary course of business;

 

(iii)                               the donation of inventory to charity during
any fiscal year in an aggregate not to exceed $3,000,000 in any fiscal year;(45)

 

(iv)                              the disposition or transfer of obsolete and
worn-out equipment in the ordinary course of business during any fiscal year
having an aggregate fair market value of not more than $1,000,000 and only to
the extent that (i) the proceeds of any such disposition are used to acquire
replacement equipment which is subject to Administrative Agent’s Prior Security
Interest or (ii) the proceeds of which are applied as a mandatory prepayment of
the Loans in accordance with the provisions of Section 5.7.1 [Sale of Assets]
above;

 

(v)                                 sales or dispositions of assets or
Subsidiaries not to exceed $10,000,000 in any fiscal year and only so long as
the net proceeds of such sales or disposition are applied as a mandatory
prepayment of the Loans in accordance with the provisions of Section 5.7.1 [Sale
of Assets] above;

 

(vi)                              any sale, transfer or lease of assets by any
Loan Party or any of its Subsidiaries to another Loan Party;

 

(vii)                           any sale, transfer or lease of assets, other
than those specifically excepted pursuant to clauses (i) through (v) above,
which is approved by the Required Lenders so long as the after-tax proceeds (as
reasonably estimated by the Borrower) are applied as a mandatory prepayment of
the Loans in accordance with the provisions of Section 5.7.1 [Sale of Assets]
above; or

 

(viii)                        a transfer of the Panama IP by Crocs to Colorado
Footwear C.V., a company organized under the laws of The Netherlands; located at
Cumberland House, 1 Victoria Street, 9FL, Hamilton HM 11, Bermuda, so long as
Administrative Agent receives, concurrent with such transfer, a fully executed
copy of the IP Transfer Agreement.(46)

 

8.2.8                               Affiliate Transactions.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, or otherwise enter into any transaction or deal with, any
Affiliate, except (w) as permitted by Sections 8.2.1 [Indebtedness], 8.2.4
[Loans and Investments], 8.2.5 [Dividends and Related Distributions], 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions] and 8.2.7 [Dispositions of
Assets and Subsidiaries], (x) transactions between or among a Loan Party or any
of its Subsidiaries and another Loan Party or any of its Subsidiaries,
(y) employment, equity compensation and related agreements among Loan Parties
and any officers, directors and employees of Loan Parties and payment of fees to
and reimbursement of expenses of members of the Board of Directors in the
ordinary course of business of the Loan Parties, and (z) transactions disclosed
to the Administrative Agent, which are in the ordinary course of business, on an
arm’s-length basis on terms and conditions no less

 

--------------------------------------------------------------------------------

(45)  1st Amendment

(46)  7th Amendment

 

70

--------------------------------------------------------------------------------


 

favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate.

 

8.2.9                               Subsidiaries, Partnerships and Joint
Ventures.  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to own or create directly or indirectly any Subsidiaries other than
(i) any Subsidiary existing as of the Closing Date, and (ii) any Subsidiary
formed after the Closing Date (A) the outstanding equity interests (except with
respect to a Foreign Subsidiary, no more than 65% of its outstanding equity
interests shall be required to be pledged as collateral) of which are pledged as
collateral under the Security Agreement to secure the Obligations, and (B) which
becomes a Guarantor by delivering to the Administrative Agent (I) a signed
Guaranty and Suretyship Agreement in form and substance satisfactory to
Administrative Agent in its Permitted Discretion; (II) documents in the forms
described in Section 7.1 [First Loans and Letters of Credit] modified as
appropriate; and (III) documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent for the benefit of the Lenders in the
equity interests of, and Collateral held by, such Subsidiary; provided, however,
that Foreign Subsidiaries shall not be required to become Guarantors.  No Loan
Party shall become or agree to become a party to a Joint Venture.

 

8.2.10                        Continuation of or Change in Business.  Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
engage in any business other than other than designing, manufacturing,
distributing and marketing footwear for men, women and children, apparel,
accessories, bags and backpacks, and other products utilizing Croslite, and
activities necessary to conduct the foregoing, substantially as conducted and
operated by such Loan Party or Subsidiary during the present fiscal year, and
such Loan Party or Subsidiary shall not permit any material change in such
business.

 

8.2.11                        Fiscal Year.  The Borrower shall not, and shall
not permit any Subsidiary of the Borrower to, change its fiscal year from the
twelve-month period beginning January 1 and ending December 31.

 

8.2.12                        Changes in Organizational Documents.  Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to, amend
in any respect its certificate of incorporation (including any provisions or
resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents without providing at least
twenty (20) calendar days’ prior written notice to the Administrative Agent and
the Lenders and, in the event such change would be adverse to the Lenders as
determined by the Administrative Agent in its sole discretion, obtaining the
prior written consent of the Required Lenders.

 

8.2.13                        Capital Expenditures and Leases.  Each of the Loan
Parties shall not, and shall not permit any of their Subsidiaries to, contract
for, purchase or make any expenditure or commitments for Capital Expenditures in
an aggregate amount for all Loan Parties in excess of $75,000,000 per fiscal
year (excluding Capital Expenditures made in connection with the

 

71

--------------------------------------------------------------------------------


 

implementation of a new enterprise resource planning and accounting system in an
amount up to $60,000,000).(47)

 

8.2.14                        Minimum Fixed Charge Coverage Ratio.    When
measured for the four fiscal quarter period ending on each measurement date set
forth below, the Loan Parties shall maintain a Fixed Charge Coverage Ratio of
not less than the ratio set forth below opposite thereto:(48)

 

 

Measurement Date

 

Minimum Fixed Charge
Coverage Ratio

 

 

March 31, 2015

 

1.00 to 1.00

 

 

June 30, 2015

 

1.00 to 1.00

 

 

September 30, 2015

 

0.95 to 1.00

 

 

December 31, 2015

 

1.00 to 1.00

 

 

March 31, 2016

 

1.15 to 1.00

 

 

June 30, 2016 and the last day of each fiscal quarter thereafter

 

1.25 to 1.00

 

 

Notwithstanding anything to the contrary, for purposes of calculating the Fixed
Charge Coverage Ratio for any applicable testing period, any costs incurred in
fiscal year 2014 by the Loan Parties in connection with the implementation of a
SAP software system, in an aggregate amount not to exceed $30,000,000 shall not
be deemed to be Unfunded Capital Expenditures or included in Fixed Charges.

 

8.2.15                        Maximum Leverage
Ratio.                                   When measured for the four fiscal
quarter period ending on each measurement date set forth below, the Loan Parties
shall maintain a Leverage Ratio of not more than the ratio set forth below
opposite thereto:(49)

 

 

Measurement Date

 

Maximum Leverage Ratio

 

 

March 31, 2015

 

4.00 to 1.00

 

 

June 30, 2015

 

4.00 to 1.00

 

 

September 30, 2015

 

4.00 to 1.00

 

 

December 31, 2015

 

4.00 to 1.00

 

 

March 31, 2016

 

4.00 to 1.00

 

 

June 30, 2016 and the last day of each fiscal quarter thereafter

 

3.75 to 1.00

 

 

8.2.16                        Global Cash.  The Loan Parties shall at all times
maintain Global Cash of not less than $50,000,000, measured as of the last day
of each fiscal quarter.(50)

 

--------------------------------------------------------------------------------

(47)  1st Amendment

(48)  8th Amendment

(49)  6th Amendment

(50)  6th Amendment

 

72

--------------------------------------------------------------------------------

 

8.3                               Reporting Requirements.  The Loan Parties will
furnish or cause to be furnished to the Administrative Agent and each of the
Lenders:

 

8.3.1                               Quarterly Financial Statements.  Within
forty five (45) days after the end of each fiscal quarter (other than the fiscal
quarter ending December 31 for which Borrower shall have sixty (60) days after
such fiscal quarter end), an unaudited balance sheet of Borrowers on a
consolidated and consolidating basis and unaudited statements of income and
stockholders’ equity and cash flow of Borrowers on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments and the absence
of footnotes that individually and in the aggregate are not material to
Borrowers’ business; provided however that if Crocs files its quarterly report
on Form 10-Q for the applicable fiscal quarter and such quarterly report
contains the financial statements and reports described above, in a format
acceptable to Administrative Agent in its Permitted Discretion, then Borrowers
may satisfy the requirements of this Section 8.3.1 by delivering a copy of such
quarterly report to the Administrative Agent and each Lender. The reports shall
be accompanied by a Compliance Certificate and a Net Mark to Market Exposure
statement for each Lender (other than Administrative Agent).

 

8.3.2                               Annual Financial Statements.  Within ninety
(90) days after the end of each fiscal year of Borrowers, financial statements
of Borrowers on a consolidating and consolidated basis including, but not
limited to, statements of income and stockholders’ equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by Borrowers and satisfactory to Administrative
Agent(the “Accountants”); provided however that if Crocs files its annual report
on Form 10-K for the applicable fiscal year and such annual report contains the
financial statements and reports described above, in a format acceptable to
Administrative Agent in its Permitted Discretion, then Borrowers may satisfy the
requirements of this Section 8.3.2 by delivering a copy of such annual report to
the Administrative Agent and each Lender.  The report of the Accountants shall
be accompanied by a statement of the Accountants certifying that (i) they have
caused this Agreement to be reviewed, (ii) in making the examination upon which
such report was based either no information came to their attention which to
their knowledge constituted an Event of Default or a Potential Default under
this Agreement or any related agreement or, if such information came to their
attention, specifying any such Potential Default or Event of Default, its
nature, when it occurred and whether it is continuing, and such report shall
contain or have appended thereto calculations which set forth Borrowers’
compliance with the requirements or restrictions imposed by Sections 8.2.1
[Indebtedness], 8.2.4 [Loans and Investments], 8.2.5 [Dividends and Related
Distributions], 8.2.14 [Capital Expenditures and Leases], 8.2.15 [Minimum Fixed
Charge Coverage Ratio] and 8.2.16 [Maximum Leverage Ratio]  hereof.  In
addition, the reports shall be accompanied by a Compliance Certificate.

 

8.3.3                               Certificate of the Borrower.  Concurrently
with the financial statements of the Borrower furnished to the Administrative
Agent and to the Lenders pursuant to Sections 8.3.1 [Quarterly Financial
Statements] and 8.3.2 [Annual Financial Statements], a

 

73

--------------------------------------------------------------------------------


 

certificate (each a “Compliance Certificate”) of the Borrower signed by the
Chief Executive Officer, President or Chief Financial Officer of the Borrower,
in the form of Exhibit 8.3.3.

 

8.3.4                               Notices.  The Borrower shall furnish or
cause to be furnished written notice to the Administrative Agent and each of the
Lenders:

 

8.3.4.1                              Default.  Promptly after any officer of any
Loan Party has learned of the occurrence of an Event of Default or Potential
Default, a certificate signed by an Authorized Officer setting forth the details
of such Event of Default or Potential Default and the action which such Loan
Party proposes to take with respect thereto.

 

8.3.4.2                              Litigation.  Promptly after the
commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against any
Loan Party or Subsidiary of any Loan Party which if adversely determined would
constitute a Material Adverse Change.

 

8.3.4.3                              Organizational Documents.  Within the time
limits set forth in Section 8.2.12 [Changes in Organizational Documents], any
amendment to the organizational documents of any Loan Party.

 

8.3.4.4                              Erroneous Financial Information.  Promptly
in the event that the Borrower or the Accountants conclude or advise that any
previously issued financial statement, audit report or interim review should no
longer be relied upon or that disclosure should be made or action should be
taken to prevent future reliance.

 

8.3.4.5                              ERISA Event.  Promptly after (i) Borrower
or any ERISA Affiliate knows or has reason to know of the occurrence of any
ERISA Event together with a written statement describing such ERISA Event and
the action, if any, which Borrower or any ERISA Affiliate has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the IRS, Department of Labor or PBGC with respect thereto,
(ii) Borrower or any ERISA Affiliate knows or has reason to know that a
non-exempt prohibited transaction (as defined in Section 406 of ERISA or 4975 of
the Code) has occurred with respect to any Pension Plan, (iii) a funding waiver
request has been filed with respect to any Pension Plan together with all
communications received by Borrower or any ERISA Affiliate with respect to such
request, (iv) any material increase in the benefits of any existing Pension Plan
or the establishment of any new Pension Plan or the commencement of
contributions to any Plan to which Borrower or any ERISA Affiliate was not
previously contributing shall occur, (v) Borrower or any ERISA Affiliate shall
receive any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Pension Plan under Section 401(a) of the Code,
together with copies of each such letter, (vi) Borrower or any ERISA Affiliate
shall fail to make a required installment or any other required payment under
the Code or ERISA with respect to a Pension Plan or Multiemployer Plan on or
before the due date for such installment or payment, or (vii) Borrower or any
ERISA Affiliate knows that a Multiemployer Plan is subject to Section 432 of the
Code or Section 305 of ERISA; if individually or together with other events
described above would result in a Material Adverse Change.

 

74

--------------------------------------------------------------------------------


 

8.3.4.6                              Other Reports.  Promptly upon their
becoming available to the Borrower:

 

(i)                                     Annual Budget.  The annual budget and
any forecasts or projections of the Borrower, to be supplied not later than
thirty (30) days after the commencement of the fiscal year to which any of the
foregoing may be applicable,

 

(ii)                                  Management Letters.  Any reports including
management letters submitted to the Borrower by independent accountants in
connection with any annual, interim or special audit,

 

(iii)                               SEC Reports; Shareholder Communications. 
Reports, including Forms 10-K, 10-Q and 8-K, registration statements and
prospectuses and other shareholder communications, filed by the Borrower with
the Securities and Exchange Commission; provided that the documents required to
be delivered pursuant to this Section 8.3.4.6(iii) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which such documents are filed for public availability on the
Securities and Exchange Commission’s Electronic Data Gathering and Retrieval
System.

 

(iv)                              Other Information.  Such other reports and
information as any of the Lenders may from time to time reasonably request.

 

9.                                      DEFAULT

 

9.1                               Events of Default.  An Event of Default shall
mean the occurrence or existence of any one or more of the following events or
conditions (whatever the reason therefor and whether voluntary, involuntary or
effected by operation of Law):

 

9.1.1                               Payments Under Loan Documents.  The Borrower
shall fail to pay when due any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit or Obligation or any interest on
any Loan, Reimbursement Obligation or Letter of Credit Obligation or any other
amount owing hereunder or under the other Loan Documents on the date on which
such principal, interest or other amount becomes due in accordance with the
terms hereof or thereof;

 

9.1.2                               Breach of Warranty.  Any representation or
warranty made at any time by any of the Loan Parties herein or by any of the
Loan Parties in any other Loan Document, or in any certificate, other instrument
or statement furnished pursuant to the provisions hereof or thereof, shall prove
to have been false or misleading in any material respect as of the time it was
made or furnished;

 

9.1.3                               Breach of Negative Covenants or Visitation
Rights.  Any of the Loan Parties shall default in the observance or performance
of any covenant contained in Section 8.1.5 [Visitation Rights] or Section 8.2
[Negative Covenants];

 

9.1.4                               Breach of Other Covenants.  Any of the Loan
Parties shall default in the observance or performance of any other covenant,
condition or provision hereof or of any other

 

75

--------------------------------------------------------------------------------


 

Loan Document and such default shall continue unremedied for a period of the
earlier of  ten (10) Business Days from notice from Agent or knowledge of
Borrower;

 

9.1.5                               Defaults in Other Agreements.  A default in
respect to any other obligation of the Borrower under any other agreement to
which it is a party (other than the Loan Documents) which causes a Material
Adverse Change and which such default is not cured within any applicable grace
period;

 

9.1.6                               Final Judgments or Orders.  Any judgment or
judgments are rendered against any Borrower in an aggregate amount in excess of
$1,000,000 or against all Borrowers in an aggregate amount in excess of
$2,000,000 and (i) enforcement proceedings shall have been commenced by a
creditor upon such judgment, (ii) there shall be any period of thirty (30)
consecutive days during which the same shall remain undischarged and a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, shall
not be in effect, or (iii) any such judgment results in the creation of a Lien
upon any of the Collateral (other than a Permitted Encumbrance);

 

9.1.7                               Loan Document Unenforceable.  Any of the
Loan Documents shall cease to be legal, valid and binding agreements enforceable
against the party executing the same or such party’s successors and assigns (as
permitted under the Loan Documents) in accordance with the respective terms
thereof or shall in any way be terminated (except in accordance with its terms)
or become or be declared ineffective or inoperative or shall in any way be
challenged or contested or cease to give or provide the respective Liens,
security interests, rights, titles, interests, remedies, powers or privileges
intended to be created thereby;

 

9.1.8                               Uninsured Losses; Proceedings Against
Assets.  There shall occur any material uninsured damage to or loss, theft or
destruction of any of the Collateral in excess of $1,000,000 or the Collateral
or any other of the Loan Parties’ or any of their Subsidiaries’ assets are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter;

 

9.1.9                               Events Relating to Plans.  An event or
condition specified in Section 8.3.4.5 shall occur with respect to any Plan and,
as a result of such event or condition, together with all other such events or
conditions, Borrower or any ERISA Affiliate shall incur a liability to a Plan or
the PBGC (or both) which would result in a Material Adverse Change;

 

9.1.10                        Change of Control. Any Change of Control shall
occur;

 

9.1.11                        Relief Proceedings.  (i) A Relief Proceeding shall
have been instituted against any Loan Party or Subsidiary of a Loan Party and
such Relief Proceeding shall remain undismissed or unstayed and in effect for a
period of thirty (30) consecutive days or such court shall enter a decree or
order granting any of the relief sought in such Relief Proceeding, (ii) any Loan
Party or Subsidiary of a Loan Party institutes, or takes any action in
furtherance of, a Relief Proceeding, or (iii) any Loan Party or any Subsidiary
of a Loan Party ceases to be Solvent or admits in writing its inability to pay
its debts as they mature; or

 

76

--------------------------------------------------------------------------------


 

9.1.12                        IP Transfer Agreement.  Any breach of the IP
Transfer Agreement, or if any Person attempts to terminate, or challenges the
validity of or its liability under, the IP Transfer Agreement.(51)

 

9.2                               Consequences of Event of Default.

 

9.2.1                               Events of Default Other Than
Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event of Default
specified under Sections 9.1.1 through 9.1.10 shall occur and be continuing, the
Lenders and the Administrative Agent shall be under no further obligation to
make Loans and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the Administrative Agent may, and upon the request of the Required
Lenders, shall (i) by written notice to the Borrower, declare the unpaid
principal amount of the Notes then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrower to the Lenders
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Administrative Agent
for the benefit of each Lender without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, and (ii) require
the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as cash collateral
for its Obligations under the Loan Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and

 

9.2.2                               Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default specified under Section 9.1.11 [Relief
Proceedings] shall occur, the Lenders shall be under no further obligations to
make Loans hereunder and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and

 

9.2.3                               Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Lender, and each of their
respective Affiliates and any participant of such Lender or Affiliate which has
agreed in writing to be bound by the provisions of Section 5.3 [Sharing of
Payments by Lenders] is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate or
participant to or for the credit or the account of any Loan Party against any
and all of the Obligations of such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, the Issuing Lender,
Affiliate or participant, irrespective of whether or not such Lender, Issuing
Lender, Affiliate or participant shall have made any demand under this Agreement
or any other Loan Document and although such Obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office

 

--------------------------------------------------------------------------------

(51)  7th Amendment

 

77

--------------------------------------------------------------------------------


 

of such Lender or the Issuing Lender different from the branch or office holding
such deposit or obligated on such Indebtedness.  The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have.  Each Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and

 

9.2.4                               Application of Proceeds.  From and after the
date on which the Administrative Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Administrative Agent from any sale or
other disposition of the Collateral, or any part thereof, or the exercise of any
other remedy by the Administrative Agent, shall be applied as follows:

 

(i)                                     first, to reimburse the Administrative
Agent and the Lenders for out-of-pocket costs, expenses and disbursements,
including reasonable attorneys’ and paralegals’ fees and legal expenses,
incurred by the Administrative Agent or the Lenders in connection with realizing
on the Collateral or collection of any Obligations of any of the Loan Parties
under any of the Loan Documents, including advances made by the Lenders or any
one of them or the Administrative Agent for the reasonable maintenance,
preservation, protection or enforcement of, or realization upon, the Collateral,
including advances for taxes, insurance, repairs and the like and reasonable
expenses incurred to sell or otherwise realize on, or prepare for sale or other
realization on, any of the Collateral;

 

(ii)                                  second, to the repayment of all
Obligations then due and unpaid of the Loan Parties to the Lenders or their
Affiliates incurred under this Agreement or the Loan Documents (other than under
any Lender Provided Hedge or Other Lender Provided Financial Services Product),
whether of principal, interest, fees, expenses or otherwise and to cash
collateralize the Letter of Credit Obligations;

 

(iii)                               third, to the repayment of all Obligations
then due and unpaid of the Loan Parties to the Lenders or their Affiliates
incurred under any Lender Provided Hedge or Other Lender Provided Financial
Services Product; and

 

(iv)                              fourth, the balance, if any, as required by
Law.

 

10.                               THE ADMINISTRATIVE AGENT

 

10.1                        Appointment and Authority.  Each of the Lenders and
the Issuing Lender hereby irrevocably appoints PNC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

 

78

--------------------------------------------------------------------------------


 

10.2                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.3                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Potential Default or Event of
Default has occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.2 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of

 

79

--------------------------------------------------------------------------------


 

Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.5                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Section 10 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

 

10.6                        Resignation of Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 10.6, the Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with approval from the Borrower (so long as no Event of Default has occurred and
is continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lender, appoint a successor Administrative Agent; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any

 

80

--------------------------------------------------------------------------------


 

collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.4 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

 

10.7                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.8                        No Other Duties, etc.  Anything herein to the
contrary notwithstanding, none of the Lenders listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

 

10.9                        Administrative Agent’s Fee.  The Borrower shall pay
to the Administrative Agent a nonrefundable fee (the “Administrative Agent’s
Fee”) under the terms of a letter (the

 

81

--------------------------------------------------------------------------------


 

“Administrative Agent’s Letter”) between the Borrower and Administrative Agent,
as amended from time to time.

 

10.10                 Authorization to Release Collateral and Guarantors.  The
Lenders and Issuing Lenders authorize the Administrative Agent to release
(i) any Collateral consisting of assets or equity interests sold or otherwise
disposed of in a sale or other disposition or transfer permitted under
Section 8.2.7 [Disposition of Assets or Subsidiaries] or 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions], and (ii) any Guarantor from its
obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Disposition of Assets or Subsidiaries] or 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].  Upon the occurrence of
the events set forth in clauses (i) and (ii) above, and upon request by the
Borrower to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Collateral and the Liens on such
Collateral granted to the Administrative Agent for the benefit of the Lenders.

 

10.11                 No Reliance on Administrative Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Loan Parties, their Affiliates or their agents, the Loan Documents or
the transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

11.                               MISCELLANEOUS

 

11.1                        Joint and Several Obligations.

 

11.1.1                        The handling of this credit facility as a
co-borrowing facility in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Administrative Agent
nor any Lender shall incur liability to Borrowers as a result thereof.  To
induce Administrative Agent and Lenders to do so and in consideration thereof,
each Borrower hereby indemnifies Administrative Agent and each Lender and holds
Administrative Agent and each Lender harmless from and against any and all
liabilities, expenses, losses, damages and claims of damage or injury asserted
against Administrative Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Administrative Agent or any Lender on any request
or instruction from any Borrower or any other action taken by Administrative
Agent or any Lender with respect to this Section 11.1 except due to willful
misconduct or gross (not mere) negligence by the indemnified party (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

 

82

--------------------------------------------------------------------------------

 

11.1.2                        All Obligations shall be joint and several, and
each Borrower shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Borrower shall in no way be affected by any extensions, renewals and forbearance
granted by Administrative Agent or any Lender to any Borrower, failure of
Administrative Agent or any Lender to give any Borrower notice of borrowing or
any other notice, any failure of Administrative Agent or any Lender to pursue or
preserve its rights against any Borrower, the release by Administrative Agent or
any Lender of any Collateral now or thereafter acquired from any Borrower, and
such agreement by each Borrower to pay upon any notice issued pursuant thereto
is unconditional and unaffected by prior recourse by Administrative Agent or any
Lender to the other Borrowers or any Collateral for such Borrower’s Obligations
or the lack thereof.  Each Borrower waives all suretyship defenses.

 

11.1.3                        Each Borrower expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or other Person directly or contingently liable for the Obligations hereunder,
or against or with respect to the other Borrowers’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until termination of this
Agreement and Payment in Full of the Obligations.

 

11.2                        Modifications, Amendments or Waivers.  With the
written consent of the Required Lenders, the Administrative Agent, acting on
behalf of all the Lenders, and the Borrower, on behalf of the Loan Parties, may
from time to time enter into written agreements amending or changing any
provision of this Agreement or any other Loan Document or the rights of the
Lenders or the Loan Parties hereunder or thereunder, or may grant written
waivers or consents hereunder or thereunder.  Any such agreement, waiver or
consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

 

11.2.1                        Increase of Commitment.  Increase the amount of
the Revolving Credit Commitment of any Lender hereunder without the consent of
such Lender;

 

11.2.2                        Extension of Payment; Reduction of Principal
Interest or Fees; Modification of Terms of Payment.  Whether or not any Loans
are outstanding, extend the Expiration Date or the time for payment of principal
or interest of any Loan (excluding the due date of any mandatory prepayment of a
Loan), the Commitment Fee or any other fee payable to any Lender, or reduce the
principal amount of or the rate of interest borne by any Loan or reduce the
Commitment Fee or any other fee payable to any Lender, without the consent of
each Lender directly affected thereby;

 

11.2.3                        Release of Collateral or Guarantor.  Except for
(i) the release of Collateral and Guarantors as provided in Section 10.10
[Authorization to Release Collateral and Guarantors], (ii) sales of assets
permitted by Section 8.2.7 [Disposition of Assets or Subsidiaries] or 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions] and (iii) the release of
any Guarantor from its obligations under the Guaranty Agreement if the ownership
interests in such Guarantor are sold or otherwise disposed of or transferred to
persons other than Loan Parties or Subsidiaries of the Loan Parties in a
transaction permitted under Section 8.2.7 [Disposition of

 

83

--------------------------------------------------------------------------------


 

Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], release all or substantially all of the Collateral or any
Guarantor from its Obligations under the Guaranty Agreement without the consent
of all Lenders (other than Defaulting Lenders); or

 

11.2.4                        Miscellaneous.  Amend Section 5.2 [Pro Rata
Treatment of Lenders], 10.3 [Exculpatory Provisions] or 5.3 [Sharing of Payments
by Lenders] or this Section 11.2, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders (other than Defaulting
Lenders);

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.2.1 through 11.2.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender]; or

 

11.2.5                        Foreign Borrower.  Join as a Borrower any Person
that is organized or incorporated in any jurisdiction other than the United
States or any State or territory thereof without the consent of all Lenders.

 

11.3                        No Implied Waivers; Cumulative Remedies.  No course
of dealing and no delay or failure of the Administrative Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise thereof or of any other right, power, remedy or privilege. 
The rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.

 

11.4                        Expenses; Indemnity; Damage Waiver.

 

11.4.1                        Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent), and
shall pay all reasonable and documented fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment

 

84

--------------------------------------------------------------------------------


 

thereunder, (iii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Lender (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or similar negotiations in respect of
such Loans or Letters of Credit, and (iv) all reasonable and documented
out-of-pocket expenses of the Administrative Agent’s regular employees and
agents engaged periodically to perform audits of the Loan Parties’ books,
records and business properties; provided however that, absent the occurrence
and during the continuance of an Event of Default, the Borrower shall not be
obligated to pay the costs, expenses or fees of more than two (2) such audits
per fiscal year.

 

11.4.2                        Indemnification by the Borrower.  The Borrower
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) breach of representations, warranties
or covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
This Section 11.4.2 [Indemnification by the Borrower] shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

85

--------------------------------------------------------------------------------


 

11.4.3                        Reimbursement by Lenders.  To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
Sections 11.4.1 [Costs and Expenses] or 11.4.2 [Indemnification by the Borrower]
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s Ratable
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.

 

11.4.4                        Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable Law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
Section 11.4.2 [Indemnification by Borrower] shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

11.4.5                        Payments.  All amounts due under this
Section shall be payable not later than ten (10) days after demand therefor.

 

11.5                        Holidays.  Whenever payment of a Loan to be made or
taken hereunder shall be due on a day which is not a Business Day such payment
shall be due on the next Business Day (except as provided in Section 4.2
[Interest Periods]) and such extension of time shall be included in computing
interest and fees, except that the Loans shall be due on the Business Day
preceding the Expiration Date if the Expiration Date is not a Business Day. 
Whenever any payment or action to be made or taken hereunder (other than payment
of the Loans) shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or taken on the next following Business
Day, and such extension of time shall not be included in computing interest or
fees, if any, in connection with such payment or action.

 

11.6                        Notices; Effectiveness; Electronic Communication.

 

11.6.1                        Notices Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in Section 11.6.2 [Electronic Communications]), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier (i) if to a Lender, to it at its address
set forth in its administrative questionnaire, or (ii) if to any other Person,
to it at its address set forth on Schedule 1.1(B).

 

86

--------------------------------------------------------------------------------


 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.6.2 [Electronic Communications], shall be effective as
provided in such Section.

 

11.6.2                        Electronic Communications.  Notices and other
communications to the Lenders and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender if such Lender or the Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

11.6.3                        Change of Address, Etc.  Any party hereto may
change its address, e-mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto.

 

11.7                        Severability.  The provisions of this Agreement are
intended to be severable.  If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

11.8                        Duration; Survival.  All representations and
warranties of the Loan Parties contained herein or made in connection herewith
shall survive the execution and delivery of this Agreement.  All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 5 [Payments]
and Section 11.4 [Expenses; Indemnity; Damage Waiver], shall survive Payment In
Full.  All other covenants and agreements of the Loan Parties shall continue in
full force and effect from and after the date hereof and until Payment In Full.

 

87

--------------------------------------------------------------------------------


 

11.9                        Successors and Assigns.

 

11.9.1                        Successors and Assigns Generally.  The provisions
of this Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.9.2
[Assignments by Lenders], (ii) by way of participation in accordance with the
provisions of Section 11.9.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 11.8.6
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.9.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

11.9.2                        Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in clause (i)(A) of
this Section 11.9.2, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption Agreement, as of the Trade Date) shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit
Commitment unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

88

--------------------------------------------------------------------------------


 

(iii)                               Required Consents.  No consent shall be
required for any assignment except for the consent of the Administrative Agent
(which shall not be unreasonably withheld or delayed) and:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(B)                               the consent of the Issuing Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding).

 

(iv)                              Assignment and Assumption Agreement.  The
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption Agreement, together with a processing and
recordation fee of $3,500, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an administrative questionnaire provided by
the Administrative Agent.

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.9.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.4
[Expenses, Indemnity; Damage Waiver] with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.9.2 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.9.4 [Participations].

 

11.9.3                        Register.  The Administrative Agent, acting solely
for this purpose as an agent of the Borrower, shall maintain a record of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the

 

89

--------------------------------------------------------------------------------


 

terms hereof from time to time.  Such register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is in such register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  Such
register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

11.9.4                        Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.2.2
[Extension of Payment, Etc.], or 11.2.3 [Release of Collateral or Guarantor])
that affects such Participant.  The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under
Section 5.9.7 [Status of Lenders] (it being understood that the documentation
required under Section 5.9.7 [Status of Lenders] shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.8.2 [Assignments by
Lenders]; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6.2 [Replacement of a Lender] as if it were an assignee
under Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Set-off] as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender.  Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation

 

90

--------------------------------------------------------------------------------


 

to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

11.9.5                        Certain Pledges; Successors and Assigns
Generally.  Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

11.10                 Confidentiality.

 

11.10.1                 General.  Each of the Administrative Agent, the Lenders
and the Issuing Lender agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (i) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

11.10.2                 Sharing Information With Affiliates of the Lenders. 
Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services

 

91

--------------------------------------------------------------------------------


 

may be offered or provided to the Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each of the Loan Parties hereby
authorizes each Lender to share any information delivered to such Lender by such
Loan Party and its Subsidiaries pursuant to this Agreement to any such
Subsidiary or Affiliate subject to the provisions of Section 11.10.1 [General].

 

11.11                 Counterparts; Integration; Effectiveness.

 

11.11.1                 Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments. 
Except as provided in Section 7 [Conditions Of Lending And Issuance Of Letters
Of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.12                 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF
VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

11.12.1                 Governing Law.  This Agreement shall be deemed to be a
contract under the Laws of the State of New York without regard to its conflict
of laws principles.  Each standby Letter of Credit issued under this Agreement
shall be subject either to the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (“UCP”) or the rules of the
International Standby Practices (ICC Publication Number 590) (“ISP98”), as
determined by the Issuing Lender, and each trade Letter of Credit shall be
subject to UCP, and in each case to the extent not inconsistent therewith, the
Laws of the State of New York without regard to is conflict of laws principles.

 

11.12.2                 SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK

 

92

--------------------------------------------------------------------------------


 

STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

11.12.3                 WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.12.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.

 

11.12.4                 SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.6 [NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION].  NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.12.5                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.13                 USA Patriot Act Notice.  Each Lender that is subject to
the USA Patriot Act and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Loan

 

93

--------------------------------------------------------------------------------


 

Parties that pursuant to the requirements of the USA Patriot Act, it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

 

94

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

ATTEST:

CROCS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CROCS RETAIL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

OCEAN MINDED, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JIBBITZ LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNTURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BITE, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNTURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, as Lender

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

HSBC BANK USA, N.A., as Lender(52)

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(52)  5th Amendment

 

[SIGNTURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)(53)

 

PRICING GRID–

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

Level

 

[Leverage Ratio]

 

Letter of
Credit Fee

 

Revolving Credit Base
Rate Spread

 

Revolving Credit
LIBOR Rate Spread

 

I

 

Less than 1.0 to 1.0

 

1.25

%

0.25

%

1.25

%

II

 

Greater than or equal to 1.0 to 1.0 but less than 1.50 to 1.0

 

1.50

%

0.50

%

1.50

%

III

 

Greater than or equal to 1.50 to 1.0 but less than 2.00 to 1.0

 

1.75

%

0.75

%

1.75

%

IV

 

Greater than or equal to 2.0 to 1.0

 

2.00

%

1.00

%

2.00

%

 

For purposes of determining the Applicable Margin and the Applicable Letter of
Credit Fee Rate:

 

(a)                                 The Applicable Margin and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each fiscal
quarter based on the Leverage Ratio as of such quarter end.  Any increase or
decrease in the Applicable Margin or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3  [Certificate of Borrower].  If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3, then the rates in
Level IV shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or

 

--------------------------------------------------------------------------------

(53)  1st Amendment

 

SCHEDULE 1.1(A) - 1

--------------------------------------------------------------------------------


 

deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period. 
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.8 [Letter of
Credit Subfacility] or 4.3 [Interest After Default] or 9 [Default].  The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

APPLICABLE COMMITMENT FEE BASED ON REVOLVING FACILITY USAGE

 

 

 

Revolving Facility
Usage > 50% of
aggregate Revolving
Credit Commitments

 

Revolving Facility
Usage < 50% of
aggregate Revolving
Credit
Commitments

 

Applicable Commitment Fee Rate

 

.25

%

.375

%

 

For purposes of determining the Applicable Commitment Fee Rate:

 

The Applicable Commitment Fee Rate shall be computed as of the end of each
fiscal quarter based on the average Revolving Facility Usage for such fiscal
quarter.   Any increase or decrease in the Applicable Commitment Fee Rate
computed as of a quarter end shall be effective on such date.

 

SCHEDULE 1.1(A) - 2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES(54)

 

Page 1 of 2

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

 

Amount of
Commitment
for Revolving
Credit Loans

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

 

 

PNC Bank, National Association
2 North Lake Avenue, Suite 440
Pasadena, CA 91101
Attention: Steve Roberts
Telephone:                                   626-432-6128
Telecopy:                                          626-432-4589

 

$

50,000,000

 

$

50,000,000

 

50

%

 

 

 

 

 

 

 

 

HSBC Bank USA, N.A.
660 S. Figueroa Street., Suite 800
Los Angeles, CA 90017
Attn: Hans Lin
Fax 213-553-8056(55)

 

$

25,000,000

 

$

25,000,000

 

25

%

 

 

 

 

 

 

 

 

JPMorgan Chase Bank
1125 17th Street, 3rd Floor
Denver, CO 80202
Attention: Monica Popowczak
Telephone:                                   303-244-3238
Telecopy:                                          303-244-3105

 

$

25,000,000

 

$

25,000,000

 

25

%

 

 

 

 

 

 

 

 

Total

 

$

100,000,000

 

$

100,000,000

 

100

%

 

--------------------------------------------------------------------------------

(54)  1st Amendment

(55)  5th Amendment

 

SCHEDULE 1.1(B) - 1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Page 2 of 2
Part 2 - Addresses for Notices to Administrative Agent, Borrower and Guarantors:

 

ADMINISTRATIVE AGENT

 

PNC Bank, National Association
2 North Lake Avenue, Suite 440
Pasadena, CA 91101
Attention: Steve Roberts
Telephone:                                   626-432-6128
Telecopy:                                          626-432-4589

 

With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:                                         Agency Services
Telephone:                                   412-762-6442
Telecopy:                                          412-762-8672

 

BORROWER:

 

Crocs, Inc.
7477 East Dry Creek Parkway

Niwot, CO 80503
Attention:  Mario Pasquale

Telephone:                                   303-848-7576
Telecopy:                                          303-848-7010

 

With a copy to:

 

Perkins Coie LLP
1900 Sixteenth Street, Suite 1400
Denver, CO 80202
Attention:  Jason Day
Telephone: (303) 291-2362
Facsimile:  (303) 291-2400

 

SCHEDULE 1.1(B) - 2

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.5

 

LITIGATION

 

The Borrowers are subject to litigation from time to time in the ordinary course
of business, including employment, intellectual property and product liability
claims. The Borrowers are not currently party to pending legal proceedings that
the Company believes, if adversely determine, could result in a material Adverse
Change, with the following possible exceptions.

 

1.              The Company is currently subject to an audit by U.S. Customs &
Border Protection (“CBP”) in respect of the period from 2006 to 2010. In
October 2013, CBP issued the final audit report. In that report CBP projects
that unpaid duties totaling approximately $12.4 million are due for the period
under review and recommends collection of the duties due. The Company responded
that these projections are erroneous and provided arguments that demonstrate the
amount due in connection with this matter is considerably less than the
projection. Additionally, on December 12, 2014, the Company made an offer to
settle CBP’s potential claims and tendered $3.5 million. At this time, it is not
possible to determine how long it will take CBP to evaluate the Company’s offer
or to predict whether our offer will be accepted. Likewise, if a settlement
cannot be reached, it is not possible to predict with any certainty whether CBP
will seek to assert a claim for penalties in addition to any unpaid duties, but
such an assertion is a possibility.

 

2.              The Company is currently subject to an audit by the Brazilian
Federal Tax Authorities related to imports of footwear from China between
2010-2014. On January 13, 2015, the Company was notified about the issuance of
assessments totaling roughly $5.25 million for the period January 2010 through
May 2011. The Company has disputed these assessments and asserted defenses to
the claims. On February 25, 2015, the Company received additional assessments
totaling roughly $11.54 million related to the remainder of the audit period.
The Company has filed defenses and an appeal to these claims as well. It is not
possible at this time to predict the outcome of this matter.

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1.3

 

INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL

 

COVENANTS:

 

At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time a summary schedule indicating all insurance then in force with respect
to each of the Loan Parties.  Such policies of insurance shall contain special
endorsements which include the provisions set forth below or are otherwise in
form acceptable to the Administrative Agent in its reasonable discretion.  The
applicable Loan Parties shall notify the Administrative Agent promptly of any
occurrence causing a material loss or decline in value of the Collateral and the
estimated (or actual, if available) amount of such loss or decline.  Any monies
received by the Administrative Agent constituting insurance proceeds may, at the
option of the Administrative Agent, (i) in the case of property insurance
proceeds received during the existence of an Event of Default, be applied by the
Administrative Agent to the payment of the Obligations in accordance with the
terms of the Credit Agreement, (ii) for losses of less than $5,000,000 received
at such time as no Event of Default or Potential Default exists, be disbursed by
the Administrative Agent to the applicable Loan Parties, and (iii) for losses
equal to or greater than $5,000,000 received at such time as no Event of Default
or Potential Default exists, be disbursed by the Administrative Agent to the
applicable Loan Parties on such terms as are deemed appropriate by the
Administrative Agent for the repair, restoration and/or replacement of
Collateral and other property in respect of which such proceeds were received.

 

ENDORSEMENT:

 

(i) specify the Administrative Agent as an additional insured, mortgagee and
lender loss payee as its interests may appear,

 

(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies, except that the insurer shall not be
obligated to maintain the insurance if the breach consists of non-payment of
premiums which continues for 30 days after written notice to Administrative
Agent,

 

(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,

 

(iv) provide that any and all rights of subrogation which the insurers may have
or acquire against the Loan Parties shall be, at all times and in all respects,
junior and subordinate to the prior

 

--------------------------------------------------------------------------------


 

Payment In Full of the Indebtedness hereunder and that no insurer shall exercise
or assert any right of subrogation until such time as the Indebtedness hereunder
has been paid in full and the Commitments have terminated,

 

(v) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation or change,

 

(vi) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and

 

(vii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.9.7(A)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [   ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.9.7(B)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [   ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.9.7(C)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [   ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.9.7(D)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [   ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 8.3.3

COMPLIANCE CERTIFICATE(56)

 

PNC Bank, National Association

2 North Lake Avenue, Suite 440

Pasadena, CA 91101

Attention:  Steve Roberts

 

The undersigned, the [Chief Executive Officer / President / Chief Financial
Officer / Treasurer / Director of Treasury] of CROCS, INC., a Delaware
corporation (“Crocs”), delivers this certificate to PNC BANK, NATIONAL
ASSOCIATION (“Administrative Agent”), in accordance with the requirements of
Section 8.3.3 of that certain Amended and Restated Credit Agreement dated
December 16, 2011 (as may be supplemented, restated, superseded, amended or
replaced from time to time, the “Credit Agreement”) among Crocs, CROCS
RETAIL, INC., a corporation organized under the laws of the State of Colorado
(“Retail”),  OCEAN MINDED, INC., a corporation organized under the laws of the
State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability company organized
under the laws of the State of Colorado (“Jibbitz”), and BITE, INC., a
corporation organized under the laws of the State of Colorado (“Bite”, together
with Crocs, Retail, Ocean, Jibbitz and each other Person joined as a borrower
from time to time to the Credit Agreement, collectively the “Borrowers” and each
a “Borrower”), Administrative Agent and certain financial institutions party
thereto as lenders from time to time (the “Lenders”).  Capitalized terms used in
this Compliance Certificate, unless otherwise defined herein, shall have the
meanings ascribed to them in the Credit Agreement.

 

1.                                      Based upon my review of the consolidated
balance sheets and statements of income of Borrowers for the fiscal period
ending                   , 201 , copies of which are attached hereto, I hereby
certify, in my capacity as an officer of Crocs and not in my individual
capacity, that:

 

(a)                                 the Fixed Charge Coverage Ratio was       to
1.0 (minimum required     to 1.0);

 

(b)                                 Borrowers Leverage Ratio was     to 1.0
(maximum permitted     to 1.0);

 

(c)                                  Borrowers had Global Cash of
$                 (minimum required $50,000,000); and

 

(d)                                 Borrowers were in compliance with the
requirements of Sections 8.2.1, 8.2.3, 8.2.4 and 8.2.5 of the Credit Agreement.

 

Attached as Schedule “A” are the details underlying such financial covenant
calculations.

 

--------------------------------------------------------------------------------

(56)  6th Amendment

 

--------------------------------------------------------------------------------


 

2.                                      No Potential Default exists on the date
hereof, other than:                           [if none, so state, if a Potential
Default exists, state steps being taken with respect to such Potential Default];
and

 

3.                                      No Event of Default exists on the date
hereof, other than:                    [if none, so state, if an Event of
Default exists, state steps being taken with respect to such Event of Default].

 

 

 

Very truly yours,

 

 

 

By:

 

 

 

 

 

 

                               , as                        

 

 

       of Crocs

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

SCHEDULES

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.5

 

LITIGATION

 

The Borrowers are subject to litigation from time to time in the ordinary course
of business, including employment, intellectual property and product liability
claims. The Borrowers are not currently party to pending legal proceedings that
the Company believes, if adversely determine, could result in a material Adverse
Change, with the following possible exceptions.

 

1.              The Company is currently subject to an audit by U.S. Customs &
Border Protection (“CBP”) in respect of the period from 2006 to 2010. In
October 2013, CBP issued the final audit report. In that report CBP projects
that unpaid duties totaling approximately $12.4 million are due for the period
under review and recommends collection of the duties due. The Company responded
that these projections are erroneous and provided arguments that demonstrate the
amount due in connection with this matter is considerably less than the
projection. Additionally, on December 12, 2014, the Company made an offer to
settle CBP’s potential claims and tendered $3.5 million. At this time, it is not
possible to determine how long it will take CBP to evaluate the Company’s offer
or to predict whether our offer will be accepted. Likewise, if a settlement
cannot be reached, it is not possible to predict with any certainty whether CBP
will seek to assert a claim for penalties in addition to any unpaid duties, but
such an assertion is a possibility.

 

2.              The Company is currently subject to an audit by the Brazilian
Federal Tax Authorities related to imports of footwear from China between
2010-2014. On January 13, 2015, the Company was notified about the issuance of
assessments totaling roughly $5.25 million for the period January 2010 through
May 2011. The Company has disputed these assessments and asserted defenses to
the claims. On February 25, 2015, the Company received additional assessments
totaling roughly $11.54 million related to the remainder of the audit period.
The Company has filed defenses and an appeal to these claims as well. It is not
possible at this time to predict the outcome of this matter.

 

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of February 18, 2016, by HSBC BANK
USA, N.A. (the “Transferor Lender”), PNC BANK, NATIONAL ASSOCIATION, (the
“Purchasing Lender”), and PNC BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders under the Amended and Restated Credit Agreement described
below (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 11.9.2 of that certain Amended and Restated
Credit Agreement dated as of December 16, 2011 (as may be amended, supplemented
or otherwise modified from time to time in accordance with the terms thereof,
the “Credit Agreement”) by and among CROCS, INC., CROCS RETAIL, LLC, OCEAN
MINDED, INC., JIBBITZ, LLC, BITE, INC. (collectively with any other Person
joined as a borrower thereto from time to time, the “Borrowers” and each a
“Borrower”), the financial institutions which are now or which hereafter become
a party thereto (collectively, the “Lenders”) and the Administrative Agent.

 

WHEREAS, Purchasing Lender wishes to purchase Transferor Lender’s rights,
obligations and commitments under the Credit Agreement; and

 

WHEREAS, the Transferor Lender is selling and assigning to Purchasing Lender
rights, obligations and commitments under the Credit Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

All capitalized terms used herein which are not defined shall have the meanings
given to them in the Credit Agreement.

 

1.             Upon receipt by the Administrative Agent of four (4) counterparts
of this Assignment and Assumption Agreement, to each of which is attached a
fully completed Schedule I, and each of which has been executed by the
Transferor Lender, the Purchasing Lender and Administrative Agent,
Administrative Agent will transmit to Transferor Lender and Purchasing Lender a
Transfer Effective Notice, substantially in the form of Schedule II to this
Assignment and Assumption Agreement (a “Transfer Effective Notice”).  Such
Transfer Effective Notice shall set forth, inter alia, the date on which the
transfer effected by this Assignment and Assumption Agreement shall become
effective (the “Transfer Effective Date”), which date unless otherwise noted
therein, shall not be earlier than the first Business Day following the date
such Transfer Effective Notice is received.  From and after the Transfer
Effective Date, Purchasing Lender shall be a Lender party to the Credit
Agreement for all purposes thereof.

 

--------------------------------------------------------------------------------


 

2.             At or before 12:00 Noon (New York time) on the Transfer Effective
Date, Purchasing Lender shall pay to Transferor Lender, in immediately available
funds, an amount equal to the purchase price, as agreed between Transferor
Lender and such Purchasing Lender (the “Purchase Price”), of the portion of the
Loans being purchased by such Purchasing Lender (such Purchasing Lender’s
“Purchased Percentage”) of the outstanding Loans and other amounts (including
any amounts related to letters of credit, guarantees or swingline loans) owing
to the Transferor Lender under the Credit Agreement and the Note(s) of
Transferor Lender, as set forth in Schedule I hereto.  Effective upon receipt by
Transferor Lender of the Purchase Price from a Purchasing Lender, Transferor
Lender hereby irrevocably sells, assigns and transfers to such Purchasing
Lender, without recourse, representation or warranty, and Purchasing Lender
hereby irrevocably purchases, takes and assumes from Transferor Lender, such
Purchasing Lender’s Purchased Percentage of the Loans and other amounts
(including any amounts related to letters of credit, guarantees or swingline
loans) owing to the Transferor Lender under the Credit Agreement and such
Note(s) together with all instruments, documents and collateral security
pertaining thereto.

 

3.             Transferor Lender has made arrangements with Purchasing Lender
with respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees heretofore
received by Transferor Lender pursuant to the Credit Agreement prior to the
Transfer Effective Date and (ii) the portion, if any, to be paid, and the date
or dates of payment, by such Purchasing Lender to Transferor Lender of fees or
interest received by such Purchasing Lender pursuant to the Credit Agreement
from and after the Transfer Effective Date.

 

4.             All principal payments that would otherwise be payable from and
after the Transfer Effective Date to or for the account of Transferor Lender
pursuant to the Credit Agreement and the Note(s) of Transferor Lender shall,
instead, be payable to or for the account of Transferor Lender and Purchasing
Lender, as the case may be, in accordance with their respective interests as
reflected in Schedule I of this Assignment and Assumption Agreement.

 

5.             All interest, fees and other amounts that would otherwise accrue
for the account of Transferor Lender from and after the Transfer Effective Date
pursuant to the Credit Agreement and the Note(s) of Transferor Lender shall,
instead, accrue for the account of, and be payable to, Transferor Lender and
Purchasing Lender, as the case may be, in accordance with their respective
interests as reflected in Schedule I of this Assignment and Assumption
Agreement.  In the event that any amount of interest, fees or other amounts
accruing prior to the Transfer Effective Date was included in the Purchase Price
paid by any Purchasing Lender and is received by Transferor Lender, Transferor
Lender and Purchasing Lender will make appropriate arrangements for payment by
Transferor Lender to such Purchasing Lender of such amount upon receipt thereof
by Transferor Lender from the Borrowers.

 

6.             [Intentionally omitted.]

 

7.             Each of the parties to this Assignment and Assumption Agreement
agrees that at any time and from time to time upon the written request of any
other party, it will execute and deliver such further documents and do such
further acts and things as such other party may

 

2

--------------------------------------------------------------------------------


 

reasonably request in order to effect the purposes of this Assignment and
Assumption Agreement.

 

8.             By executing and delivering this Assignment and Assumption
Agreement, Transferor Lender and Purchasing Lender confirm to and agree with
each other and Administrative Agent and Lenders as follows:  (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, Transferor
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, the
Note(s) of Transferor Lender or any other instrument or document furnished
pursuant thereto;  (ii) Transferor Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance or observance by Borrowers of any of the
Obligations under the Credit Agreement, the Note(s) or any other instrument or
document furnished pursuant hereto;  (iii)  Purchasing Lender confirms that it
has received a copy of the Credit Agreement, together with copies of such
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption Agreement; (iv) Purchasing Lender will, independently
and without reliance upon Administrative Agent, Transferor Lender or any other
Lenders and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement;  (v)  Purchasing Lender appoints and
authorizes Administrative Agent on its behalf to take such action as agent and
to exercise such powers under the Credit Agreement and Loan Documents as are
delegated to the Administrative Agent by the terms thereof;  (vi) Purchasing
Lender agrees that it will perform all of its respective obligations as set
forth in the Credit Agreement and Loan Documents to be performed by each as a
Lender; and (vii) Purchasing Lender represents and warrants to Transferor
Lender, Lenders, Administrative Agent and the Borrowers that it is either
(x) entitled to the benefits of an  income tax treaty with the United States of
America that provides for an exemption from the United States withholding tax on
interest and other payments made by the Borrowers under the Credit Agreement and
Loan Documents or (y) is engaged in trade or business within the United States
of America.

 

9.             Schedule I hereto sets forth the revised Commitments of
Transferor Lender and the Commitments of Purchasing Lender as well as
administrative information with respect to Purchasing Lender.

 

10.          This Assignment and Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
on the date set forth above.

 

 

HSBC BANK USA, N.A.

as Transferor Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

as Purchasing Lender

 

 

 

 

 

 

 

By:

 

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

[Signature Page To Assignment and Assumption Agreement (Crocs)]

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

 

 

 

 

CROCS, INC.

 

OCEAN MINDED, INC.

 

BITE, INC.

 

 

 

By:

 

 

Name:

Carrie W. Teffner

 

Title:

Chief Financial Officer

 

 

 

 

 

CROCS RETAIL, LLC

 

JIBBITZ, LLC

 

 

 

By:

 

 

Name:

Carrie W. Teffner

 

Title:

Manager

 

 

[Signature Page To Assignment and Assumption Agreement (Crocs)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO ASSIGNMENT AND ASSUMPTION AGREEMENT
LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS

 

HSBC BANK USA, N.A.

(“Transferor Lender”)

 

 

 

 

 

 

 

 

 

 

 

 

 

Pre-Transfer Effective Date Revolving Credit Commitment of Transferor Lender

 

$

25,000,000

 

 

 

 

 

 

 

 

 

Pre-Transfer Effective Date Revolving Credit Commitment of Transferor Lender as
a percentage of all Revolving Credit Commitments

 

25

%

 

 

 

 

 

 

 

 

Pre-Transfer Effective Date Outstanding Revolving Credit Loans and Participation
Advances of Transferor Lender

 

$

0.00

 

 

 

 

 

 

 

 

 

Post-Transfer Effective Date Revolving Credit Commitment of Transferor Lender

 

$

0.00

 

 

 

 

 

 

 

 

 

Post-Transfer Effective Date Revolving Commitment Percentage of Transferor
Lender

 

0.00

%

 

 

 

 

 

 

 

 

Post-Transfer Effective Date Outstanding Revolving Credit Loans and
Participation Advances of Transferor Lender

 

$

0.00

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

(“Purchasing Lender”)

 

 

 

 

 

 

 

 

 

Pre-Transfer Effective Date Revolving Credit Commitment of Purchasing Lender

 

$

75,000,000

 

 

 

 

 

 

 

 

 

Pre-Transfer Effective Date Revolving Credit Commitment of Purchasing Lender as
a percentage of all Revolving Credit Commitments

 

75

%

 

 

 

 

 

 

 

 

Pre-Transfer Effective Date Outstanding Revolving Credit Loans and Participation
Advances of Purchasing Lender

 

$

0.00

 

 

 

 

 

 

 

 

 

Post-Transfer Effective Date Revolving Credit Commitment of Purchasing Lender

 

$

100,000,000

 

 

 

 

 

 

 

 

 

Post-Transfer Effective Date Revolving Commitment Percentage of Transferor
Lender

 

100

%

 

 

 

 

 

 

 

 

Post-Transfer Effective Date Outstanding Revolving Credit Loans and
Participation Advances of Transferor Lender

 

$

0.00

 

 

[Assignment and Assumption Agreement (Crocs)]

 

--------------------------------------------------------------------------------


 

SCHEDULE II TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 

To:          HSBC BANK USA, N.A., as Transferor Lender and PNC BANK, NATIONAL
ASSOCIATION, as Purchasing Lender:

 

The undersigned, as Administrative Agent under the Amended and Restated Credit
Agreement dated as of December 16, 2011, as has been amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, among
CROCS, INC., CROCS RETAIL, LLC, OCEAN MINDED, INC., JIBBITZ, LLC, BITE, INC.,
PNC BANK, NATIONAL ASSOCIATION (“PNC”), each of the financial institutions party
thereto from time to time as lenders (PNC and such other financial institutions,
the “Lenders”), and PNC as administrative agent for the Lenders, acknowledges
receipt of four (4) executed counterparts of a completed Assignment and
Assumption Agreement in the form attached hereto.    Terms defined in such
Assignment and Assumption Agreement are used herein as therein defined.

 

Pursuant to such Assignment and Assumption Agreement, you are advised that the
Transfer Effective Date will be February 18, 2016.

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

By:

 

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

ACCEPTED FOR RECORDATION

IN REGISTER:

 

[Assignment and Assumption Agreement (Crocs)]



--------------------------------------------------------------------------------

 
